Filed 10/5/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

TODAY’S IV, INC.,                       B306197

       Plaintiff and Appellant,         (Los Angeles County
                                        Super. Ct. No. BS160846)
       v.

LOS ANGELES COUNTY
METROPOLITAN
TRANSPORTATION AUTHORITY
et al.,

       Defendants and Respondents.



     APPEAL from judgments of the Superior Court of
Los Angeles County, Richard L. Fruin, Jr., Judge. Affirmed.

     Putterman Yu Wang, Donald J. Putterman, George E.
Chikovani; Law Office of Christopher Sutton, Christopher
Sutton; Vedder Price, Michelle L. Landry; Esner, Chang & Boyer,
Stuart B. Esner, and Kathleen J. Becket for Plaintiff and
Appellant.

      Mary C. Wickham, County Counsel, Charles M. Safer,
Assistant County Counsel, Ronald W. Stamm, Deputy County
Counsel; BDG Law Group, Gregory M. Bergman, Richard A.
Fond, Matthew R. Hicks, Jason J. Barbato; Remy Moose Manley
and Tiffany K. Wright for Defendant and Respondent
Los Angeles County Metropolitan Transportation Authority.

     Cole Pedroza, Kenneth R. Pedroza, Matthew S. Levinson,
and Kristin M. Tannler for Defendant and Respondent Regional
Connector Constructors.

                       _________________________

       Appellant Today’s IV filed a civil complaint against
respondents Los Angeles County Metropolitan Transportation
Authority and Regional Connector Constructors for their
“unreasonable” construction of an underground subway line in
downtown Los Angeles, which affected the Westin Bonaventure
Hotel and Suites (the Bonaventure), owned by Today’s IV.
A portion of the construction runs under Flower Street, between
4th and 5th Streets, where the Bonaventure is located.
       Today’s IV alleged claims for nuisance and inverse
condemnation due to 1) respondents’ use of the cut-and-cover
construction method instead of the tunnel boring machine
method; 2) construction work during nights and weekends, which
was particularly harmful to the Bonaventure’s operation as a
hotel; 3) violation of certain noise limits; and 4) interference with
access to the Bonaventure. Today’s IV alleged lost contracts,
including a $3.3 million airline contract, and loss of business. It
requested compensatory and punitive damages from respondents.
       The trial court found no liability and entered judgment in
favor of respondents. Today’s IV appealed from the May 15, 2020
judgment in favor of Los Angeles County Metropolitan
Transportation Authority and the May 15, 2020 judgment in
favor of Regional Connector Constructors.
       We affirm.




                                  2
      FACTUAL AND PROCEDURAL BACKGROUND
A.   Factual Background
       Appellant Today’s IV, Inc. (Today’s IV) owns and operates
the Westin Bonaventure Hotel and Suites (the Bonaventure)
located in downtown Los Angeles. The Bonaventure includes
1,354 rooms for hotel guests, 35 meeting rooms for conferences
and events, restaurants, and a revolving lounge providing 360-
degree views of Los Angeles. The Bonaventure occupies the
entire city block between Flower and Figueroa Streets and is
bounded on the north and south by 4th Street and 5th Street,
respectively. The only access to the Bonaventure’s parking
garage and loading dock are via Flower Street—which is a one-
way southbound street with five to six lanes. The Bonaventure’s
main guest/invitee drop-off and pick-up point is on Flower Street
as well; there is limited guest access from Figueroa Street.
       The City National Plaza and Towers (CNP), consisting of
two office buildings, a pedestrian plaza, and a subterranean
garage, occupies the city block between Flower and Figueroa
Streets, and is bounded on the north and south by 5th and 4th
Streets. CNP has two entrances/exits from its parking garage.
FSP-South Flower Street Associates, LLC (FSP) has owned CNP,
as well as its J-2 garage, since October 1, 2013.
       The Los Angeles County Metropolitan Transportation
Authority (Metro) is a local public transportation agency
responsible for planning, building, and operating public transit,
rail, and other transportation systems within Los Angeles
County.
       One such public transit infrastructure project undertaken
by Metro is the Regional Connector Transit Project (the Project),
which—when completed—will directly link the tracks of three




                                3
Metro rail lines—Metro Gold Line, Metro Blue Line, and Metro
Expo Line. The rail connector will run from the 7th Street/Metro
Center Station (the terminus of the Metro Blue Line and Metro
Expo Line) located at 7th and Figueroa Streets, to the Metro Gold
Line near the Little Tokyo/Arts District Station at 1st and
Alameda Streets. The Project, when completed, will allow
continuous train operations between Long Beach and Montclair
and from East Los Angeles and the San Gabriel Valley to Santa
Monica without having to transfer subway lines.
      Metro selected Regional Connector Constructors (RCC) as
the general contractor to build the Project. RCC is a joint
venture consisting of Skanska USA Civil West California
District, Inc. (Skanska) and Traylor Bros., Inc.
      The Project includes construction of a 1.9-mile tunnel to
connect the underground subway/public transit system. It also
includes three new underground stations in downtown
Los Angeles. A portion of the Project runs along and under
Flower Street, including between 4th and 5th Streets—exactly
where the Bonaventure is located. Plus, vehicle access into the
Bonaventure’s underground parking garage is available only by
means of a single driveway from Flower Street. Thus, the
Bonaventure was bound to be affected by construction of the
Project, and indeed, the underlying action by appellant Today’s
IV against respondents Metro and RCC 1 arises from their
construction of the Project and its effect on the Bonaventure.




1    We refer to Metro and RCC collectively as respondents.




                               4
B.    Environmental Impact Report/Study
       The Project resulted from nearly 20 years of planning and
environmental review. According to a “purpose and need report”
prepared for Metro, the Project area is “a major population and
employment center for the Los Angeles region, served by
extremely congested road networks that will further deteriorate
with the projected population growth of 31 percent and
employment growth of seven percent . . . by 2035. The
anticipated growth and increase in transit routes to the area will
create more crowding, more delays, and longer travel times for
riders.” The Project would not only “improve the region’s public
transit service and mobility” but also would allow for “greater
accessibility while serving population and employment growth in
downtown Los Angeles.” The Project was “planned with the goal
of improving travel times, reducing transfers, reducing traffic
congestion, improving air quality, and creating a sustainable
light rail transit system that serves people throughout the region
as well as in downtown Los Angeles.”
       In January 2009, Metro completed “an Alternatives
Analysis” that evaluated transit mode and alignment
alternatives for the Project. As a result, Metro culled over
30 light rail alternatives to two options.
       On September 3, 2010, Metro published a draft
“environmental impact report/environmental impact study” (EIR)
for the Project for public review and comment. Metro held two
public hearings to receive written and oral testimony from the
general public on the draft EIR. The draft EIR contemplated
constructing the subway by using the cut-and-cover technique on
Flower Street immediately facing the Bonaventure’s east




                                5
exterior. The draft EIR also included a third light rail
alternative in response to community input.
       On July 22, 2011, a supplemental EIR was circulated for
public review and comment. Based on comments received and
input from community meetings, the Project’s design was refined
to address environmental impacts.
       Metro issued (but did not yet approve) the final EIR in
January 2012. Metro held meetings with the Flower Street
Business District stakeholders, a group that included Today’s IV
(as owner of the Bonaventure), FSP (as owner of CNP and J-2
garage), and other landowners or those with commercial interests
in the Project area on Flower Street, to discuss all issues related
to the construction on Flower Street. Stakeholder meetings held
on February 24 and 28, and on March 5 and 9, 2012, included
discussions about Metro’s decision not to use tunnel boring
machine construction on that part of Flower Street. Today’s IV
attended those meetings.
       On April 26, 2012, Metro’s Board of Directors (Board)
approved the Project and certified the Project’s final EIR.
The final EIR states it complies with the National Environmental
Policy Act (NEPA) and the California Environmental Quality Act
(Cal. Code Regs., tit. 14, § 15000 et seq. (CEQA)). The final EIR
“defines the alternatives studied and describes each alternative’s
associated potential transportation and environmental impacts,
operating and maintenance and capital costs, and potential
funding sources.” Potential areas of impact included transit,
traffic, parking, land use/neighborhoods, visual quality, air
quality, climate change, noise and vibration, geology, exposure to
hazardous substances, safety and construction impacts, and
“other CEQA determinations.”




                                6
        Chapter 1 of the final EIR presents “the purpose and need
for transportation investments” in the Project area. The purpose
is to “improve transit travel time and provide more reliable
transit service.” The Project would not only “improve the region’s
public transit service and mobility” but also would allow for
“greater accessibility while serving population and employment
growth in downtown Los Angeles.” Chapter 2 summarizes
“alternatives considered, including physical features and
operating characteristics.” Chapter 3 summarizes transportation
benefits and impacts of each alternative.
        Chapter 4 discusses environmental factors, impacts,
mitigation, and specifically, analysis of potential noise and
vibration impacts during construction based on applicable
standards. The EIR specified that the “noise impact analysis for
operation of this project is based on criteria defined in the
[Federal Transit Administration (FTA)] Transit Noise and
Vibration Impact Assessment” dated May 2006. Some land use
types are more sensitive to noise than others; the FTA noise
impact criteria classify sensitive land uses into three categories:
Category 1 includes buildings or parks where low noise is an
essential element of their purpose (e.g., amphitheaters and
concert pavilions); Category 2 includes buildings where people
normally sleep (e.g., residences, hotels, and hospitals) and
nighttime sensitivity is assumed to be of utmost importance; and
Category 3 includes institutional land uses primarily in the
daytime that depend on low noise as an important part of
operations (e.g., schools, libraries, and churches). The FTA
Transit Noise and Vibration Impact Assessment sets daytime
eight-hour Leq noise limits at 80 decibels (dBA) for residential




                                 7
land use; 85 dBA for commercial land use; and 90 dBA for
industrial land use. 2
       The construction mitigation plan prohibits noise levels
generated during construction from exceeding FTA’s construction
noise criteria. If a noise complaint is filed during construction on
the Project, noise monitoring shall be conducted in the vicinity of
the area in question. If monitored noise levels exceed FTA
construction noise criteria, the contractor “shall use” all or a
combination of mitigation measures NV-13 through NV-17 to
reduce construction noise levels to meet FTA construction noise
criteria
       Chapter 6 of the EIR addresses each alternative’s cost and
financial feasibility, while Chapter 9 summarizes responses to
comments received on the draft EIR and supplemental EIR.
Chapter 10 sets out “additional CEQA analysis.”
       Metro’s Board also adopted a Mitigation and Monitoring
Report Program (Mitigation MRP) in the EIR to govern the
methods of Project construction and to mitigate identified
potential negative environmental, traffic, and transit impacts
from the Project. The final EIR identifies 21 measures to
mitigate impacts of the alternatives. For our purposes, we will
review mitigation measures TR-1, CN-3, CN-5, and DR-5.




2      The EIR provides: “In an urban setting, a change of 1 [dBA]
or less is generally not detectable by the human ear while a
change of 3 dBA will be noticeable to most people. A change of
5 dBA is readily perceived. A change of 10 dBA, up or down, is
typically perceived as a doubling or halving of an urban noise
level, respectively.”




                                 8
       Mitigation measure TR-1 provides: “Prior to the initiation
of localized construction activities, a traffic management and
construction mitigation plan shall be devised. The closure
schedules in the construction traffic plan shall be coordinated to
minimize impacts to residences, businesses, special events, and
traffic flow. During these times, traffic shall be re-routed to
adjacent streets via clearly marked detours. . . . Access to
adjacent businesses shall be maintained at all times during
business hours, and to residences at all times.” (Italics added.)
       Mitigation measure CN-3 provides: “Traffic management
and construction mitigation plans shall be developed in
coordination with the community to minimize disruption and
limit construction activities during special events. Worksite
Traffic Control Plans shall be developed in conjunction with [the
Los Angeles Department of Transportation] and surrounding
communities to minimize impacts to traffic, businesses, residents,
and other stakeholders.” (Italics added.)
       Mitigation measure CN-5 provides, in relevant part: “Metro
shall coordinate with local communities during preparation of the
traffic management plans to minimize potential construction
impacts to community resources and special events.” (Italics
added.)
       Mitigation measure DR-5 provides: Metro “shall not hinder
access to” public parking lots during construction
       On June 29, 2012, the FTA issued its record of decision for
the Project under NEPA and found the EIR met the requirements
of Federal Transit Law.
C.    Tunnel Construction Methods
     Most of the Project’s 1.9-mile tunnel is being built using an
underground tunnel boring machine (TBM). If feasible, Metro




                                9
employs the TBM method because it is far less disruptive to
surface traffic and adjacent land uses than the cut-and-cover
method. However, the Project—as approved—will construct a
portion of the tunnel on Flower Street (near and around the
Bonaventure) by cut-and-cover construction rather than by TBM.
       The two construction methods differ in many ways,
including their impact on the areas above the excavation sites.
Under cut-and-cover construction, four lanes of Flower Street
would be decked so that traffic could pass overhead as the tunnel
is constructed below ground. Cut-and-cover is a traditional and
very common construction method for underground facilities and
it entails excavating down from the ground surface. A temporary
excavation support is provided to stabilize the ground and
excavation is carried out inside the supported area. Temporary
concrete decking can be placed over the cut immediately following
the first lift of excavation (at about 12 to 15 feet below ground
surface) to allow traffic to pass above. Once the deck is in place,
excavation and internal bracing would continue to the required
depth. Once the desired construction is complete inside the
excavated area, the excavation is backfilled and the surface is
restored permanently. Portions of Flower Street near the
Bonaventure were to remain partially uncovered at times to
allow for the foregoing construction until completion and
restoration of the street surface.
       TBMs are large-diameter horizontal drills that
predominantly excavate circular tunnel sections. The excavated
material is removed through the tunnel by hopper type rail cars
or a conveyor system. As the machine advances, both the ground
in front of the machine and the hole it creates are continually
supported by the machine shield and pre-cast concrete tunnel




                                10
liners. This method creates a tunnel with little or no disruption
at the surface that is especially suitable for creating a circular
opening at greater depths than would be practical for cut-and-
cover construction.
       Having conducted various studies 3 on tunnel design and
construction on Flower Street, Metro concluded that part of the
tunnel extending under Flower Street from 4th Street to the
7th/Flower Street Station would be built using cut-and-cover
construction, rather than TBM, for multiple reasons:
1) unsuitable and unstable soil having high subsidence risk;
2) the shallowness of the tunnel at that point; and 3) the presence
of hundreds of underground tiebacks 4 along the tunnel route.
Metro considered cut-and-cover the only practicable method for
this specific location, and use of the TBM was precluded because
the tiebacks and other risks made it infeasible. This information
was already known to the public, as it was revealed in the draft
EIR, the supplemental EIR, and the final EIR.




3     Two studies are dated February 4, 2011, and one study is
dated April 20, 2012.
4     Tiebacks are steel bar or steel strand tension elements used
to provide lateral support and temporary support of walls for
foundation excavations. Tieback rods were driven into the soils
during construction about 40 years ago. Metro estimated there
are 403 tiebacks that would have to be removed if tunnel
construction used TBM. Each time a tieback is encountered,
tunneling via TBM halts to allow removal of the tieback; this
constraint rendered TBM construction not practicable in the
Flower Street portion of the Project.




                                11
D.    Prior Related Litigation
       On May 25, 2012, Today’s IV filed a petition for writ of
mandate and complaint for injunctive and declaratory relief
under CEQA against Metro in Los Angeles Superior Court case
No. BS137540 and sought to halt construction of the Project. 5
Today’s IV challenged Metro’s approval and certification of the
final EIR for the Project, claiming Metro failed to comply with
CEQA. Today’s IV also challenged the sufficiency of the EIR on
the ground it fails to discuss the TBM method to construct the
tunnel on Flower Street, the use of which would reduce the
adverse environmental impacts of cut-and-cover construction.
       The mandamus action was tried on May 14 and 15, 2014.
On November 10, 2014, the trial court denied the petition for writ
of mandate and entered judgment in Metro’s favor.
       Today’s IV appealed and argued Metro’s certification of the
Project’s EIR must be reversed. It contended: the EIR’s analysis
of the impacts to Bonaventure’s driveways, garage, and loading
dock vehicular ingress and egress was insufficient; feasible
alternative construction methods such as TBM, with far less
severe environmental impacts than cut-and-cover construction,
were not properly adopted in the EIR; and the scope and duration
of noise and glare from nighttime construction was not fully and
properly analyzed in the EIR.



5     On May 25, 2012, CNP’s previous owner—515/555 Flower
Associates LLC (FA)—also filed a petition for writ of mandate
and complaint for injunctive and declaratory relief in Los Angeles
Superior Court case No. BS137271. Upon acquiring CNP from
FA, FSP inherited the case against Metro.




                                 12
       On October 28, 2015, our colleagues in Division Five of the
Court of Appeal, Second Appellate District, affirmed the trial
court’s denial of the petition for writ of mandate and affirmed the
judgment upholding Metro’s certification of the final EIR. (See
Today’s IV, Inc. v. Los Angeles County Metropolitan
Transportation Authority (Oct. 28, 2015, B260855) rehearing den.
and modified opn. ordered nonpub. Nov. 19, 2015.) The Court of
Appeal found “substantial evidence the closed- and open-face
tunneling boring machine [(TBM)] methods are not feasible
alternatives to the cut and cover technique.” It also found
recirculation of the EIR was unnecessary because Today’s IV
“failed to sustain its burden of proof concerning the economic
feasibility of a deeper tunneling profile.” It disagreed with
Today’s IV that the EIR failed to analyze the full scope and
duration of noise impacts from nighttime construction, citing
various portions of the EIR discussing construction noise and
mitigation measures. The Court of Appeal held the EIR
“describes in sufficient detail the best management practices and
noise control devices to accomplish reduction in construction-
related noise levels to below those specified by the [FTA].”
It found the “specifics of how much noise impacts actually will be
generated and the mitigation measures will be implemented
during construction of the project are not ascertainable
beforehand” and thus the EIR is “not deficient for failing to
disclose such unknown matters.” Metro’s “delaying identification
and implementation of more specific mitigation measures until
such impacts arise is proper.”
       In March 2016, Project construction began.




                                13
E.    Operative Fourth Amended Complaint
      On March 17, 2016, Today’s IV initiated the underlying
action against respondents.
      On October 31, 2018, Today’s IV filed the operative fourth
amended complaint (4AC) alleging the following causes of action:
1) declaratory relief against Metro and RCC for CEQA violations;
2) equal protection violations against Metro; 3) nuisance against
Metro and RCC; 4) trespass against RCC; and 5) inverse
condemnation against Metro. 6 It also sought punitive damages
against RCC.
      The 4AC included the following factual allegations:
      1.    CEQA Compliance
      Before commencing construction on the Project, Metro
determined the Project was not exempt from CEQA. Thereafter,
Metro’s Board never voted to or declared itself exempt from
CEQA. Metro prepared a draft and final EIR complying with
various CEQA provisions for nonexempt projects. A notice of
determination filed on April 27, 2012 by Metro with the Los
Angeles County’s Office of Planning and Research provides that
an EIR was prepared for the Project “pursuant to the provisions
of CEQA.” No part of Metro’s administrative record discloses
evidence of any exemption because Metro determined the Project


6      Today’s IV later voluntarily dismissed with prejudice its
cause of action for trespass against RCC and did not challenge on
appeal the trial court’s resolution of the cause of action for
violation of equal protection against Metro and cause of action for
declaratory relief against respondents. We do not address these
claims beyond this point except as they relate to the issues
pending before us.




                                14
was not exempt. Per Today’s IV, Metro should be estopped from
now claiming an exemption that would allow Metro to avoid
CEQA compliance.
      2.    Conspiracy and Resulting Settlement Agreement
            with FSP
        Beginning January 2014, FSP and Metro “began
communicating and negotiating, through their respective counsel
. . . concerning a possible resolution of the litigation in return for
[Metro’s] agreement to certain terms and conditions concerning
the scheduling, manner and location in which construction work
for the Project would be conducted on Flower Street.” The subject
of these negotiations were matters “which would have, and
should have, been the subject of a Traffic Management Plan and
Worksite Traffic Management Plans . . . to be prepared, disclosed
to the community and to impacted stakeholders, and to be the
subject of community and stakeholder input.” According to
Today’s IV, “[a]t all times, these negotiations were kept secret
from Bonaventure.”
        As a result of these negotiations and discussions, on
June 30, 2015, Metro “surreptitiously entered into an agreement
with the Bonaventure’s neighbor, the owner of CNP” (i.e., FSP)
and “did so with the express intent of . . . isolating and punishing
the Bonaventure for opposing the Project” and to “depriv[e] the
Bonaventure of its rights under the [Mitigation MRP].”
The settlement agreement provided that FSP shall work together
with Metro to dismiss FSP’s pending CEQA case against Metro.
This settlement agreement was “kept secret” when respondents
proposed construction schedules and traffic detours.
        Because of the settlement agreement, Metro “agreed to
actually perform more work at night and on the weekends than




                                 15
was contemplated in” the EIR and Mitigation MRP. The increase
in nighttime work caused “a disproportionate amount of damage”
to the Bonaventure, which “functioned as a hotel with sleeping as
its primary function,” but did not disrupt CNP during its critical
business hours, as CNP functioned as “an office building and
garage” with its operations “almost entirely during normal
weekday business hours.” The settlement agreement “committed
[Metro] to doing noisy work (e.g., Main Relocation, Pile and Cap
Beam Installation, Deck Installation, and [TBM] removal) at
nights and on weekends when [Bonaventure] guests would be
sleeping but when CNP’s office would be empty.” The nighttime
construction “guaranteed that the Bonaventure’s guests would
have to bear the brunt of the unreasonable construction impacts
by having their sleep—the principal reason for staying at a
hotel—disturbed.”
       In addition to an increase in nighttime work, construction
during the weekends caused blockages at the Flower and
4th Streets intersection and at the Flower and 5th Streets
intersection. The settlement agreement allowed Metro “to close
the entire block of Flower Street between 4th and 5th Streets for
TBM Removal during the Night Period or the Weekend Period,
which completely eliminated access to the Bonaventure parking
garage, loading dock and main passenger pick-up and drop-off
area”; this did not affect CNP “because its businesses were
generally closed in the evenings.” This damaged the
Bonaventure because it regularly scheduled special events held
during the weekends, and the street blockages “resulted in
unreasonably complex and sometimes irrational detours which
made it difficult for hotel guests and event invitees to reach the
Bonaventure.” CNP’s tenants and guests would not be




                               16
inconvenienced by such weekend work, however, as it operated as
weekday office space.
       For instance, “to give preferential treatment to CNP,
[Metro] applied for a Noise Ordinance Variance for the period
October 8, 2016 through March 8, 2017—five months—for
weekend night and Sunday work . . . which [Metro] knew would
be noisy and particularly harmful for the Bonaventure’s
operation as a hotel.” There were times the “noise level was so
high, including from jackhammering, that the Bonaventure’s own
managers staying at the hotel could not sleep, numerous guests
complained and demanded to be moved, and guests had to be
compensated for their discomfort.” Today’s IV also lost a
lucrative, long-term airline contract with the Bonaventure due to
the construction because it “interrupted flight crew sleep.” 7
       Because of its agreement with CNP, respondents were
“contractually unable to consider or implement other reasonable
scheduling or traffic options or explore the possibility of those
options . . . which might minimize disruption to the Bonaventure
or at a minimum, ensure that it was not solely impacted by the
construction activities.” Per Today’s IV, Metro agreed—via
paragraph 23 of the settlement agreement 8—that “provision[s] in


7     We later learn it was a $3.3 million airline contract.
8     The record before us includes a copy of the settlement
agreement between Metro and CNP. Paragraph 23 provides:
“Metro acknowledges and agrees that mitigation measures were
adopted by Metro in connection with the certification of the [EIR]
and that certain mitigation measures are applicable to the
construction of the [Project] in the Cut/Cover Area (the ‘[EIR]
Mitigation Measures’). In addition, the Contract Documents
contain standards and requirements for the Design-Build




                                17
the Settlement Agreement would have priority over the provisions
of the [EIR], including the [Mitigation MRP], should the two
conflict, which had the direct effect of . . . ensuring that any
negative impacts of the Project were mitigated only as to CNP.”
The “secret agreement with, and preferential treatment of, CNP,
violated . . . Metro’s obligations under CEQA” as it pertains to
mitigation measures DR-5, CN-3, CN-5, and TR-1. For instance,
while mitigation measure CN-3 provides that Metro develop
traffic plans in coordination with the community to minimize
disruption during special events, Today’s IV was never provided
that option and RCC “took the position that the Bonaventure was
not entitled to see any [Traffic Management Plan] prepared.”
       It was unreasonable for respondents to: “enter into a
Settlement Agreement which failed to give the Bonaventure
equal treatment and which disabled [respondents] from
employing the [mitigation measures]”; and “enter into a
Settlement Agreement which severely obstructed vehicle and


Contractor to perform that are intended to reduce environmental
impacts from the [Project] (the ‘Contract Standards’). . . . Metro
agrees that it shall perform and comply with and cause the
Design-Build Contractor to perform and comply with the [EIR]
Mitigation Measures and Contract Standards, as applicable.
The [EIR] Mitigation Measures and the Contract Standards are
in addition to and do not limit, derogate from, replace or override
any of the covenants of Metro set forth in this Agreement.
The obligations of Metro in the [EIR] Mitigation Measures, the
Contract Standards and this Agreement are cumulative. Metro
agrees that all of its obligations in this Agreement shall be
performed at its sole cost and expense and FSP shall have no
obligation to reimburse Metro for any of such obligations.”
(Italics added.)




                                18
pedestrian access to the Bonaventure at nights and weekends
because of the transfer of work to night and weekends beyond
what was contemplated by the [EIR].”
     3.    “Unreasonable” Use of Cut-and-Cover in lieu of TBM
       Respondents “knew” that by declining to use TBM and
failing to implement the mitigation measures provided in the
final EIR, significant negative impacts would “disproportionately
impact” the Bonaventure given its limited access points and its
use as a hotel. Respondents “knew” that using cut-and-cover
construction “was slower and more expensive than tunneling, and
would cause unnecessary and unreasonable adverse impacts that
would have been substantially avoided by tunneling,” including
substantial interference with access to the Bonaventure’s parking
garage, loading dock, and guest pick-up/drop-off, and intolerable
noise levels, particularly at night. TBM/tunneling “was both
feasible and reasonable course of action”; it would have “save[d]
[Metro] millions of dollars” and “would speed completion of the
Project.”
       Numerous customers complained about the unpleasant
impact of construction on their experience as guests. Per Today’s
IV, these “negative impacts occurred” because respondents “failed
to construct the Project in a reasonable manner and as originally
designed” and “failed and refused to use reasonable alternative
methods of construction, including tunneling underneath Flower
Street” by TBM. Although the EIR provided mitigation measures
with “reasonable and feasible alternatives that would lessen
impacts on local stakeholders, such as the Bonaventure,”
respondents were “unreasonable” by not pursuing these available
mitigation measures.




                               19
      It was unreasonable for respondents to “not employ
cheaper, faster and less disruptive tunneling” and “not . . .
implement [mitigation measures] which would have reduced
serious negative environmental impacts.”
      4.    Traffic Management Plan
      Respondents also “failed to produce a timely or proper
Traffic Management Plan” (TMP) 9 for the businesses on or about
Flower Street, although the Mitigation MRP required
preparation of one. Metro “purposefully disabled itself from
preparing a timely and proper, community-based TMP by having
secretly entered into” the settlement agreement with the owners
of CNP, which favored one stakeholder’s business operations over
another—the Bonaventure. “Had [Metro] and RCC consulted and
worked with the Bonaventure, and not simply favored another
stakeholder’s interests, a meaningful TMP . . . could have been
prepared.” Instead, respondents conspired to prepare “sham
drafts of a TMP” and only did so after the time/deadline required
by the Mitigation MRP—i.e., before commencement of
construction work on Flower Street. Reasonable alternatives to
the traffic plans and schedules proposed by Metro were never
considered or proposed “because they already had been precluded
by the Settlement Agreement with CNP.” This went against the
express terms of the Mitigation MRP, which “recognized that
working in a cooperative manner with stakeholders was a
reasonable and feasible alternative to lessen impacts of the
Project.”

9     A TMP would have set forth reasonable and feasible
methods and alternatives for construction and completing the
Project while minimizing impacts on local stakeholders.




                                20
      Construction work “consistently and unreasonably blocked
or interfered with access to” Bonaventure’s driveways, parking
garages, and loading docks via Flower Street. Respondents
“consistently and unreasonably rerouted traffic in the area”
surrounding the Bonaventure and “made it much more difficult
for guests to reach” the hotel when less onerous traffic methods
were available. Numerous customers/guests complained about
the lack of access to the Bonaventure.
     5.    Manipulation of Noise Level Limits
       Today’s IV alleged respondents “conspired to intentionally
violate the noise standards” due to “their animus toward the
Bonaventure” and desired “haste to complete the Project.”
Respondents “installed pre-construction ambient noise monitors”
near a building exhaust portal, knowing it would “generate a
false, excessively high ambient noise reading” which had “the
effect of misleadingly raising the level of actual noise which
would appear to be within applicable noise standards.”
In addition, respondents placed noise monitors near the
Bonaventure “behind street level noise barriers, making the
readings inapplicable to reflect noise levels above the barriers,
where the Bonaventure’s guest rooms are located.” As a result of
this “unreasonable and retaliatory pre-construction ‘ambient’
noise measurement on Flower Street near the Bonaventure,”
the standards set forth by respondents allowed for “much higher
daytime and nighttime noise generation.” In addition, “the
physical structure of Flower Street in the area of the
Bonaventure, would create canyon-like noise impacts, and would
magnify noise upward.” (Italics added.) Despite noise complaints
by Today’s IV, respondents failed to assure they are employing
“the best available current technology for noise suppression.”




                               21
This conduct “was unreasonable and disproportionately impacted
the Bonaventure because of its use as a hotel.”
      Respondents knew that the Bonaventure constituted a
“residential use” with a high density of sleepers/guests.
“[B]ecause of its operation as a hotel, [the Bonaventure] would
suffer unique and peculiar injury from having noisy nighttime
work and impaired access for guests.” According to Today’s IV,
“[o]ther stakeholders, including CNP, were not required to suffer
such noisy work or to have their operations disrupted.” It was
unreasonable for respondents to: “not . . . employ adequate noise
and dust protective measures to provide adequate protection . . .
for the Bonaventure”; and “not . . . implement [mitigation
measures] which would have reduced serious negative
environmental impacts.”
     6.    Causes of Action
      Based on the foregoing, Today’s IV brought these causes of
action and requests for relief against Metro and/or RCC:
           a. Claim for Nuisance Against Metro and RCC
      Today’s IV requested compensatory damages, punitive
damages, attorney fees and costs as a result of Metro’s and RCC’s
“unreasonable” conduct and manner of construction—including,
but not limited to, Metro “employ[ing] the highly disruptive cut-
and-cover construction technique when tunneling . . . was
entirely feasible, less disruptive, less time-consuming, and less
expensive”; Metro and RCC “perform[ing] work on nights and
weekends which was both extraordinarily noisy and completely
disruptive of traffic patterns and access” to the Bonaventure’s
loading dock, parking garage, and main passenger drop-off/pick-
up driveway; Metro’s and RCC’s failure to timely draft a TMP




                               22
and coordinate traffic scheduling plans with the Bonaventure;
unreasonable disruptive noise at all hours, “especially during
night-time construction”; and Metro’s failure to employ adequate
noise protective measures for the Bonaventure and its
guests/invitees. Metro’s and RCC’s “intentional, reckless and
negligent actions and failures to act . . . constitute a continuing
nuisance by unlawfully interfering with, obstructing and
preventing the full and free enjoyment and use of the
Bonaventure.” Ordinary persons “would find the aforementioned
conduct unreasonable, annoying and disturbing.” Metro’s and
RCC’s actions were against “public policy . . . to reduce
environmental impacts when feasible”; such feasible measures
were “initially adopted and then unreasonably abandoned” and
for this reason, the immunity provided by Civil Code section
3482 10 from nuisance claims did not apply.
             b. Claim for Inverse Condemnation Against
                Metro Only
      The Project “adopted, and promised to comply with CEQA,
and the [Mitigation MRP], which provided measures to lessen
impacts of the Project.” “To spite the Bonaventure for its
opposition to the Project, and to isolate the Bonaventure from
other stakeholders, [Metro] abandoned the original plan to
construct the Project in compliance with CEQA” and instead,
committed itself to the terms of the settlement agreement with
CNP, which caused “unnecessary and substantial damage to the
Bonaventure.”


10      Further undesignated statutory references are to the Civil
Code.




                                 23
      The Mitigation MRP provided it was “desirable for [Metro]
to coordinate access so as to minimize blockage of the
Bonaventure’s sole garage entrance and sole passenger pick up
entrance.” Changes following the settlement agreement with
CNP “led to frequent partial and complete closures of Flower
Street in front of the Bonaventure, making it impossible for many
customers to access the property.” Metro caused equipment and
construction to block customer entry and pedestrian access.
It was “unreasonable and unnecessary” for Metro to change its
construction plans, forego preparation of TMP’s in compliance
with the Mitigation MRP, to route traffic in a way where the
Bonaventure’s guests were disproportionately impacted, to set up
equipment that blocked access to the Bonaventure, and to pursue
cut-and-cover construction when “tunneling was available” to
Metro and was a “faster, cheaper and less damaging method for
completing the Project” and it was “unreasonable” for Metro to
pursue a method of construction that was “slower, more
expensive, and more damaging to the environment.”
      Metro’s conduct constituted an invasion of Bonaventure’s
valuable property right and caused “unnecessary and substantial
damage” that “directly and specially affected” the Bonaventure.
Sales at the Bonaventure’s shops and restaurants have decreased
and it has lost valuable contracts and sustained loss of business.
      The damage proximately caused by Metro was “far
disproportionate to and excessive when compared with the harm
suffered by any other property in the [area].” Metro’s conduct
“constituted an unlawful taking of” the Bonaventure without due
compensation or reimbursement.




                               24
            c. Request for Punitive Damages Relief Against
               RCC Only
       And finally, Today’s IV alleged RCC was “actively involved”
in the nuisance and “knowingly aided and abetted [Metro’s]
violations of the law,” including CEQA, by “conducting
misleading and inaccurate noise measurements.” RCC knew
about the Mitigation MRP and yet “encouraged” Metro to
disregard the mitigation measures and “to pursue unlawful and
damaging construction methods.” RCC’s senior executives “at all
times knew of the conduct alleged” and “either authorized or
ratified the conduct . . . directly responsible for the . . . damages
described.” RCC’s conduct was “undertaken with fraud,
oppression and/or malice” sufficient to entitle the Bonaventure to
an award of punitive damages.
      7.    Exhibits to the 4AC
      Attached as exhibits to the 4AC were the following:
      1) A copy of the claim Today’s IV filed with Metro on
April 13, 2017, claiming $27.3 million in damages for lost room
revenues, lost food and beverage revenues, lost parking revenue,
and other miscellaneous lost revenue as a result of Metro’s
“nuisance and interference with prospective economic advantage”
due to “interference with access to the hotel through night and
weekend street closures, blocking access driveways, noise and
other characteristics of [the Project’s] construction activity.” (The
claim was later denied.)
      2) The June 30, 2015, settlement agreement between
Metro and CNP.
      3) A copy of the “Project Noise Control Plan” dated
March 19, 2015, prepared for Metro by Kroner Environmental




                                  25
Services, Inc., on behalf of RCC. The report identified the
“proposed noise limits” for cut-and-cover construction on Flower
and 5th Streets at 85 dBA during daytime and 77 dBA at
nighttime. The “proposed noise limits” were based on “baseline
noise levels” that were monitored at that site, reflecting a
daytime Leq between 75 and 98 dBA and a nighttime Leq
between 72 and 93 dBA.
F.    Respondents’ Motions Against Today’s IV
       From December 2018 through September 2019,
respondents filed a series of motions against Today’s IV, the
results of which form the basis of the appeal before us. 11
       On December 4, 2018, RCC filed a motion to strike portions
of the 4AC, including the prayer for punitive damages. The trial
court granted the motion and struck the language related to
Today’s IV’s request for punitive damages relief.
       On December 11, 2018, Metro filed a demurrer to the 4AC
and argued it failed to state facts sufficient to constitute a cause
of action against Metro for inverse condemnation. The trial court
agreed and sustained the demurrer without leave to amend.
       On February 4, 2019, RCC filed its answer to the 4AC’s
nuisance cause of action. RCC “generally and specifically” denied
each and every allegation in the 4AC and asserted 29 affirmative
defenses, including: failure to state facts sufficient to constitute a
cause of action; failure to exhaust all administrative remedies
under the law before commencing suit; immunity from liability
based on Section 3482; CEQA statutory exemption from liability
for nuisance; and collateral estoppel on issues already litigated.

11   We recite only the information relevant to our review of the
underlying orders from which Today’s IV appeals.




                                 26
       On May 2, 2019, Metro filed its amended answer to the
4AC’s cause of action for nuisance. Metro “denie[d], generally
and specifically, each and every material allegation made” in the
4AC. Metro asserted 11 affirmative defenses, including: failure
to state facts sufficient to state a cause of action; immunity from
liability based on section 3482; CEQA statutory exemption from
liability for nuisance; and collateral estoppel on the issue of
whether TBM/tunneling is a feasible construction method on
Flower Street.
       Thereafter, on August 23, 2019, Metro filed a motion for
judgment on the pleadings (MJOP), which RCC joined, as to the
4AC’s nuisance cause of action. The trial court granted both
respondents’ MJOP without leave to amend.
       And finally, on September 20, 2019, RCC filed a motion for
summary adjudication as to the nuisance cause of action in the
4AC, which the trial court granted.
G.    Entry of Judgments
       On May 15, 2020, the trial court entered two judgments.
       It entered judgment in favor of RCC and against Today’s IV
reciting its order granting RCC’s motion to strike portions of the
4AC and its orders granting RCC’s motion for summary
adjudication and MJOP without leave to amend.
       It also entered judgment in favor of Metro and against
Today’s IV reciting its orders sustaining Metro’s demurrer to the
4AC without leave to amend and granting Metro’s MJOP without
leave to amend.
       On June 2, 2020, Today’s IV appealed the judgment in
favor of Metro.
       On July 10, 2020, Today’s IV appealed the judgment in
favor of RCC.




                                27
H.    Consolidation of the Two Appeals
      On January 20, 2021, this court ordered the two appeals
consolidated for all purposes.
                          DISCUSSION
A.    Appeal from Order Sustaining Metro’s Demurrer to the
      4AC’s Inverse Condemnation Cause of Action
      Today’s IV (appellant) contends the trial court erroneously
sustained Metro’s demurrer to the inverse condemnation cause of
action without leave to amend. Appellant maintains it
adequately pleaded a cause of action for inverse condemnation.
      We conclude the 4AC did not and cannot allege a sufficient
“taking or damaging” under the law of inverse condemnation.
      1.    Underlying Motion and Ruling
       On December 11, 2018, Metro filed a demurrer to the 4AC
and argued it failed to state facts sufficient to constitute a cause
of action against Metro for inverse condemnation. Metro argued
none of the allegations in 4AC regarding noise impacts and
temporary interferences with access showed construction was
conducted in an unreasonable or unnecessary manner or that
impacts to the Bonaventure have been unique. Metro also
argued “Bonaventure’s ‘unique’ status as a hotel on a street
occupied mainly by offices cannot be the basis for an inverse
condemnation claim.” The noise impacts alleged “are the types of
impacts common to all major construction projects.”
       On January 18, 2019, the trial court sustained Metro’s
demurrer to the 4AC’s inverse condemnation cause of action,
without leave to amend.




                                28
      2.    Standard of Review
       A demurrer tests the legal sufficiency of the challenged
pleading. (Milligan v. Golden Gate Bridge Highway &
Transportation Dist. (2004) 120 Cal.App.4th 1, 5.) When a
demurrer is sustained, we determine whether the complaint
states facts sufficient to constitute a cause of action on any
theory. (Blank v. Kirwan (1985) 39 Cal.3d 311, 318 (Blank);
Beason v. Griff (1954) 127 Cal.App.2d 382, 386–387.) We review
de novo a trial court’s ruling on a demurrer. (Dudek v. Dudek
(2019) 34 Cal.App.5th 154, 163 (Dudek).)
       We accept as true all material facts properly pleaded in the
complaint, but do not assume the truth of contentions,
deductions, or conclusions of fact and law. (Dudek, supra,
34 Cal.App.5th at p. 154; Estate of Holdaway (2019)
40 Cal.App.5th 1049, 1052.) The question of a plaintiff’s ability
to prove the allegations, or the possible difficulty in making such
proof, does not concern the reviewing court and plaintiffs need
only plead facts showing they may be entitled to some relief.
(Alcorn v. Anbro Engineering, Inc. (1970) 2 Cal.3d 493, 496.)
       In addition, “ ‘[w]hen a demurrer is sustained without leave
to amend, “we decide whether there is a reasonable possibility
that the defect can be cured by amendment: if it can be, the trial
court has abused its discretion and we reverse; if not, there has
been no abuse of discretion and we affirm.” ’ ” (Dudek, supra,
34 Cal.App.5th at p. 163.) The plaintiff (here appellant)
shoulders the burden to show a reasonable possibility the
operative complaint can be amended to state a cause of action.
(Id. at pp. 163–164; Community Cause v. Boatwright (1981)
124 Cal.App.3d 888, 902 (Community Cause).) Plaintiff can make




                                 29
this showing in the first instance to the appellate court. (Roman
v. County of Los Angeles (2000) 85 Cal.App.4th 316, 322.)
      3.    Applicable Law
        An inverse condemnation cause of action derives from
article I, section 19 of the California Constitution, which provides
private property may not be “taken or damaged for a public use”
without just compensation. (Cal. Const., art. I, § 19, subd. (a).)
“ ‘[I]n an inverse condemnation action, the property owner must
first clear the hurdle of establishing that the public entity has, in
fact, taken [or damaged] his or her property before he or she can
reach the issue of “just compensation.” ’ ” (San Diego Gas &
Electric Co. v. Superior Court (1996) 13 Cal.4th 893, 939–940 (SD
G&E).)
        “Property is ‘taken or damaged’ within the meaning of
article I, section 19 of the California Constitution, so as to give
rise to a claim for inverse condemnation, when: (1) the property
has been physically invaded in a tangible manner; (2) no physical
invasion has occurred, but the property has been physically
damaged; or (3) an intangible intrusion onto the property has
occurred which has caused no damage to the property but places a
burden on the property that is direct, substantial, and peculiar to
the property itself.” (Oliver v. AT&T Wireless Services (1999)
76 Cal.App.4th 521, 530, last italics added (Oliver).) The
property owner has the burden of establishing that the public
entity has, in fact, taken or damaged his or her property. (SD
G&E, supra, 13 Cal.4th at p. 940.)
        “When . . . the conduct of a public entity results in an
intangible intrusion onto the plaintiff's property that does not
physically damage the property, the question whether there has
been a ‘taking or damaging’ of the property sufficient to support a




                                 30
cause of action for inverse condemnation is more difficult. In
these circumstances the plaintiff must allege that the intrusion
has resulted in a burden on the property that is direct,
substantial, and peculiar to the property itself.” (SD G&E, supra,
13 Cal.4th at p. 940.) The California Supreme Court has stated
that “a burden on neighboring property is sufficiently direct and
substantial if the neighboring landowner can establish that the
consequences of the intangible intrusion are ‘not far removed’
from a direct physical intrusion.” (Oliver, supra, 76 Cal.App.4th
at p. 531.)
       Intangible intrusions have been recognized as sufficient to
constitute a taking or damaging of property in limited
circumstances, such as the intrusion into the plaintiffs’ home of
nauseous gases and/or strong, offensive odors emanating from an
adjacent, upwind sewage treatment facility rendering the
plaintiffs’ home uninhabitable and causing the plaintiffs nausea
and burning eyes. (Varjabedian v. City of Madera (1977)
20 Cal.3d 285, 289, 294, 297–299 (Varjabedian).) Noise, dust,
and debris from a freeway expansion that included a 23-foot
embankment directly in front of the plaintiff’s home, causing
physical damage and respiratory problems, was also considered a
taking. (Harding v. State of California ex rel. Dept. of
Transportation (1984) 159 Cal.App.3d 359, 362, 365–367
(Harding).) Noise from commercial jet aircraft landing and
taking off that substantially interfered with the use and
enjoyment of neighboring residential property may constitute a
taking. (Aaron v. City of Los Angeles (1974) 40 Cal.App.3d 471,
486, 493.)
       To prevail on an inverse condemnation claim, “there must
be an invasion or an appropriation of some valuable property




                               31
right which the landowner possesses and the invasion or
appropriation must directly and specially affect the landowner to
his injury.” (Selby Realty Co. v. City of San Buenaventura (1973)
10 Cal.3d 110, 119–120.) The landowner’s property must be
singled out for singular and unique treatment in contrast to other
landowners who could be affected by the proposed public work.
(Border Business Park, Inc. v. City of San Diego (2006)
142 Cal.App.4th 1538, 1548–1549 (Border Park).)
      4.    Analysis
       The first two circumstances that justify an inverse
condemnation claim are not applicable here, as appellant does
not contend that its property has been physically invaded or
physically damaged. Thus, appellant necessarily relies upon the
intangible intrusion theory. To recover under this theory,
appellant must be able to establish its property suffered from an
intangible intrusion burdening the property in a way that is
direct, substantial, and peculiar to the property itself. (Oliver,
supra, 76 Cal.App.4th at pp. 530–531.)
       Appellant argues the gravamen of the 4AC’s cause of action
for inverse condemnation consists of a taking or damaging of
property via two alleged types of intrusions: 1) impairment of
access; and 2) excessive noise and dust. We address each in turn.
            a. Impairment of Right of Access
      An action for inverse condemnation can be based on
substantial impairment of the right of ingress and egress, also
known as the easement of access. (Breidert v. Southern Pac. Co.
(1964) 61 Cal.2d 659, 663 (Breidert).) Courts have “long
recognized that the urban landowner enjoys property rights,
additional to those which he exercises as a member of the public,
in the street upon which his land abuts. Chief among these is an




                               32
easement of access in such street.” (Ibid.) This consists of “the
right to get into the street upon which the landowner’s property
abuts and from there, in a reasonable manner, to the general
system of public streets.” (Ibid.)
       “Not every interference with the property owner’s access to
the street upon which his property abuts and not every
impairment of access, as such, to the general system of public
streets constitutes a taking which entitles him to compensation.”
(Breidert, supra, 61 Cal.2d at pp. 663–664.) But an “unnecessary
and substantial temporary interference with such property rights
or an actual though temporary invasion of the right of possession
of private property during construction” is actionable. (Heimann
v. City of Los Angeles (1947) 30 Cal.2d 746, 755 (Heimann),
disapproved on other grounds in County of Los Angeles v. Faus
(1957) 48 Cal.2d 672, 679.) The property owner must show
“substantial impairment of his right of access to the general
system of public streets.” (Breidert, at p. 664.)
       First, appellant argues the 4AC adequately pleads Metro
caused street blockages during the night or weekend period in
order to pursue cut-and-cover construction when TBM was
available, less costly, and less disruptive. Thus, the use of cut-
and-cover was “unreasonable and unnecessary.” The 4AC also
provides “the changed construction method”—i.e., from TBM to
cut-and-cover—“led to frequent partial and complete closures of
Flower Street in front of the Bonaventure, making it impossible
for many customers to access the property.”
       As early as 2010, Metro provided the public and the Flower
Street Business District stakeholders (including appellant, as
owner of the Bonaventure) the draft EIR, which included studies’
findings on tunnel design and construction on Flower Street and




                               33
concluded that a portion of the Project would be built using cut-
and-cover construction, rather than TBM, due to: 1) unsuitable
and unstable soil having high subsidence risk; 2) the shallowness
of the tunnel at that point; and 3) the presence of hundreds of
underground tiebacks along the tunnel route.
       This is an issue which has been raised, litigated, and
decided on the merits in other actions. Previously, appellant
litigated the issue of whether TBM/tunneling is a feasible
alternative to the use of cut-and-cover construction near the
Bonaventure in Los Angeles Superior Court case No. BS137271.
Our colleagues in Division Five found there was substantial
evidence the closed- and open-face TBM methods are not feasible
alternatives to the cut and cover technique in that area of the
Project. (See Today’s IV, Inc. v. Los Angeles County Metropolitan
Transportation Authority, supra, B260855.) Appellant is thus
barred from relitigating this issue. (See Lucido v. Superior Court
(1990) 51 Cal.3d 335, 341 (Lucido) [“Collateral estoppel precludes
relitigation of issues argued and decided in prior proceedings”].)
       At oral argument, appellant clarified to this court that it
was not alleging or arguing that Metro’s use of cut-and-cover
construction was the problem. Rather it was the techniques used
or cut-and-cover construction methods implemented is the
conduct complained of. Appellant argued this distinction does
not fall under the issue(s) decided in the prior appeal. While we
appreciate appellant’s position on appeal, it does not change the
fact that a demurrer tests the sufficiency of the pleading, here the
4AC. The 4AC contains multiple allegations that specifically
complain about the use of cut-and-cover in lieu of TBM/tunneling.
For instance, the 4AC alleges: Respondents “knew that using cut-
and-cover construction methodology on Flower Street was slower




                                34
and more expensive than tunneling, and would cause unnecessary
and unreasonable adverse impacts that would have been
substantially avoided by tunneling, including substantial
interference with access to Bonaventure . . . .” (Italics added.)
There are multiple similar allegations in the 4AC to that effect.
       Second, the 4AC allegation that Metro’s construction
caused access restriction that was “unreasonable and
unnecessary” is not a material fact properly pled. It is a
conclusion of law to be disregarded when ruling on the sufficiency
of a pleading. (See Blank, supra, 39 Cal.3d at p. 318.)
       Third, appellant argues the 4AC adequately alleged that
traffic detours set up by Metro amounted to impairment of access
to the Bonaventure. The 4AC alleges Metro “consistently and
unreasonably rerouted traffic in the area surrounding the
Bonaventure and . . . made it much more difficult for guests to
reach the Bonaventure. . . .” These “unreasonably complex and
sometimes irrational detours . . . made it difficult for hotel guests
and event invitees to reach the Bonaventure.”
       We are not persuaded. “Appellants are not entitled to
compensation for temporary interference with their right of
access, provided such interference is not unreasonable, that is,
occasioned by actual construction work. It is often necessary to
break up pavement, narrow streets and provide inconvenient
modes of ingress and egress to abutting property during the time
streets are being repaired or improved. Such reasonable and
temporary interference with the property owner’s right of access
is noncompensable.” (People ex rel. Dept. of Public Works v. Ayon
(1960) 54 Cal.2d 217, 228 (Ayon).) The 4AC’s allegations describe
exactly the type of temporary interference that the Ayon court
deemed “not unreasonable.” Metro’s construction on Flower




                                 35
Street necessitated traffic detours which caused inconvenient
modes of ingress and egress to the Bonaventure, as its main
accessway was via Flower Street. In addition, the allegation of
“difficult[y] for hotel guests and event invitees to reach the
Bonaventure” is not enough. “Personal inconvenience, annoyance
or discomfort in the use of property are not actionable types of
injuries.” (Id. at p. 228.)
       The right of ingress and egress is not absolute. (Friends of
H Street v. City of Sacramento (1993) 20 Cal.App.4th 152, 167
(Friends of H Street).) A property owner “cannot demand that the
adjacent street be left in its original condition for all time to
insure his ability to continue to enter and leave his property in
the same manner as that to which he has become accustomed.
Modern transportation requirements necessitate continual
improvements of streets and relocation of traffic. The property
owner has no constitutional right to compensation simply
because the streets upon which his property abuts are improved
so as to affect the traffic flow on such streets. If loss of business
or of value of the property results, that is noncompensable. It is
simply a risk the property owner assumes when he lives in
modern society under modern traffic conditions.” (Ayon, supra,
54 Cal.2d at pp. 223–224.)
       Metro correctly points out that “street alterations which
cause significantly increased traffic or which reduce but do not
eliminate access to a property do not give rise to a compensable
taking.” (Border Park, supra, 142 Cal.App.4th at p. 1554; see
Ayon, supra, 54 Cal.2d at pp. 223–224; see also Friends of H
Street, supra, 20 Cal.App.4th at p. 167.)
       Appellant, however, argues the fact that “there may have
still been limited access to the hotel during construction is not




                                 36
dispositive,” and cites Liontos v. County Sanitation Districts
(1998) 61 Cal.App.4th 726 (Liontos) as support. In Liontos,
a fast-food restaurant owner brought a claim against a sanitation
district and a contractor to recover damages for lost revenues
allegedly caused by a construction project near the restaurant.
(Id. at p. 728.) After two months of construction, the job stopped
for seven to nine months, after which construction resumed and
the project was completed. (Ibid.) Traffic on the street was
reduced to one lane north and one lane south, the intersection
was blocked, heavy equipment was maintained along the
perimeters of the traffic lanes, barricades were placed down the
middle of the street for several hundred yards preventing left
turns. (Id. at p. 731.) The fast-food business almost went out of
business. (Ibid.) The trial court found the interference with
traffic was reasonable. (Id. at p. 732.) The Court of Appeal
reversed, and found the denial of access unreasonable.
The court’s holding was based on the fact that during the seven-
to-nine-month delay of the project while defective pipe was being
tested off-site, the obstructions remained in place yet no work
was being done. (Id. at pp. 732–733.)
        Appellant’s reliance on Liontos is misplaced. First, the
reviewing court in Liontos specifically held that the fast-food
owner “cannot recover simply because access to [its] restaurant
was temporarily impeded by reason of the presence of
construction barriers and heavy equipment, provided that this
interference was occasioned by actual construction work.”
(Liontos, supra, 61 Cal.App.4th at p. 729.) Unlike in Liontos
where there was a seven-to-nine-month delay when construction
work ceased and yet the street barriers and heavy equipment
(i.e., the interference/intrusion) remained, here the 4AC fails to




                                37
allege Metro’s interference was not accompanied by actual
construction work. In fact, the 4AC pled material facts to the
opposite effect—that the actual construction itself caused the
need for traffic detours to be implemented and, thus, necessarily
accompanied the interference.
       In addition, the delays alleged in the 4AC as a result of
rerouted traffic were too ambiguously worded to qualify as
properly pled facts. Unlike the seven-to-nine months’ delay
alleged in Liontos, the 4AC states “unreasonably complex and
sometimes irrational detours . . . made it difficult for hotel guests
and event invitees to reach the Bonaventure.” This is not
enough. How difficult? What was the length of time by which a
delay was caused? When did the detours or delays happen? How
often?
       Furthermore, the 4AC does not satisfy the requirement set
forth in Oliver, supra, 76 Cal.App.4th at page 530, that intrusion
upon the right of access must result in a burden on the property
that is direct, substantial, and peculiar to the property itself.
The burden on a neighboring property is sufficiently direct and
substantial if the neighboring landowner can establish that the
consequences of the intangible intrusion are “not far removed”
from a direct physical intrusion. (Id. at p. 531.) The Oliver court
held plaintiffs’ allegation that a newly constructed tower’s height,
maintenance, and operation caused a diminution in their
property’s value did not give rise to a claim for inverse
condemnation. (Id. at pp. 531–532.) In so determining, the court
referred to the burdens experienced by the plaintiffs in
Varjabedian and in Harding as examples. (Oliver, at pp. 529,
531–532.)




                                 38
       The court in Varjabedian found noxious gases emanating
from a sewage plant/facility whose odors rendered plaintiffs’
adjacent property “untenantable for residential purposes” and
caused plaintiffs to have physical symptoms such as burning eyes
and nausea could give rise to an inverse condemnation claim.
(Varjabedian, supra, 20 Cal.3d at pp. 293, 297, 299.) Thus, the
Varjabedian court held that plaintiffs should have been given an
opportunity, via amendment of their pleadings if necessary, to
demonstrate that their property suffered a direct, peculiar, and
substantial burden as a result. (Id. at p. 299.) Similarly, in
Harding, plaintiffs’ complaint alleged the construction of a
nearby freeway and 23-foot embankment resulted in a loss of air,
causing temperatures in plaintiffs’ home to increase, “making it
untenable as a residential property.” (Harding, supra,
159 Cal.App.3d at p. 362.) The complaint also alleged loss of
light resulting in a loss of plaintiff’s vegetable garden and alleged
damage due to dust, dirt, and debris, which caused respiratory
problems for plaintiffs. (Ibid.) The court found plaintiffs alleged
unique damage to their property from dust, debris, and highway
noise—sufficiently analogous to a direct physical intrusion to
maintain an inverse condemnation claim. (Id. at pp. 365–367;
see Oliver, supra, 76 Cal.App.4th at p. 531.)
       Here, appellant’s allegations about respondents’
construction impairing access to the Bonaventure do not rise to
the overpowering level of the burdens imposed upon, and alleged
by, the plaintiffs in Varjabedian and Harding. Traffic detours,
delays, and the difficulty experienced by guests traveling to the
Bonaventure are burdens, to be sure; we do not discount that
appellant’s experience during years of construction caused great
discomfort and loss of revenue to its hotel. However, we cannot




                                 39
find that traffic detours and delays resemble the types of burdens
felt by the plaintiffs in Varjabedian (i.e., breathing noxious
sewage fumes that rendered the property less habitable) and
Harding (i.e., causing plaintiffs respiratory problems and loss of
their vegetable garden). Traffic detours and delays cannot be
characterized as burdens that are direct and substantial such
that it is not far removed from a direct physical intrusion. (See
Oliver, supra, 76 Cal.App.4th at p. 531.)
       Fourth and finally, appellant argues it adequately
explained that Metro’s equipment “block[ed] customer entry and
pedestrian access.” Again, this is a conclusion of fact and does
not include enough specificity to meet the requirements of a claim
for inverse condemnation. For instance, for how long did the
equipment block access to the Bonaventure? Was the placement
of equipment there by respondents necessary? Was this
interference accompanied by actual construction work? (See
Liontos, supra, 61 Cal.App.4th at p. 729.) The answers to these
questions are not included as part of the 4AC. “ ‘It would unduly
hinder and delay or even prevent the construction of public
improvements to hold compensable every item of inconvenience
or interference attendant upon the ownership of private real
property because of the presence of machinery, materials, and
supplies necessary for the public work which have been placed on
streets adjacent to the improvement.’ ” (Ayon, supra, 54 Cal.2d at
p. 228.)
            b. Excessive Noise and Dust
      Appellant next argues the 4AC sufficiently pled a cause of
action for inverse condemnation as a result of “the timing and
extent of noise and dust intrusion [which] uniquely interfered
with . . . operation of its hotel.” Appellant argues it “alleged in




                                 40
detail why the construction noise and dust affected it in a way
that was peculiar to the operation of a hotel in general and to the
operation of this hotel in particular, not shared by the other
primary stakeholder, CNP.”
       We find the 4AC does not sufficiently plead the intrusion
suffered by the Bonaventure was “unique, special or peculiar” in
comparison with other stakeholders in the area. In fact,
paragraph 67 of the 4AC—which was “reallege[d] and
incorporate[d]” into the inverse condemnation cause of action—
actually pleads the opposite: “the excessive noise, dirt, dust,
fumes, exhaust, vibration which have characterized the Project’s
construction activity between Fourth and Fifth Streets on Flower.”
(Italics added.) Thus, as pled in paragraph 67, all stakeholders
on Flower Street between 4th and 5th Streets experienced the
same noise, dirt, dust, etc. The alleged noise and dust suffered by
the Bonaventure was not unique, special, or peculiar to the hotel
alone. CNP, also located on Flower Street where the Project
construction took place, necessarily suffered the same noise and
dust as a result of construction of the light rail in that area. (See
Border Park, supra, 142 Cal.App.4th at pp. 1548–1549 [the
landowner’s property must be singled out for singular and unique
treatment in contrast to other landowners who could be affected
by the proposed public work].)
       Appellant contends the 4AC alleged the same “noise and
dirt” intrusion that the court in Orpheum Bldg. Co. v. San
Francisco Bay Area Rapid (1978) 80 Cal.App.3d 863 (Orpheum)
(abrogated on other grounds by Los Angeles Metropolitan
Transportation Authority v. Continental Development Corp.
(1997) 16 Cal.4th 694) held “can be sufficient to support a claim.”
However, Orpheum held noise and dirt can support an inverse




                                 41
condemnation claim so long as it was “unreasonable or unusual,
given the size and scope of the . . . construction project.”
(Orpheum, at p. 869.) Here, the 4AC has not alleged the levels of
noise and dirt were unreasonable given the “size and scope” of the
Project. Noise and dust are expected byproducts of a massive
public transit project that involves construction and tunneling.
“[S]uch loss of peace and quiet is a fact of urban life which must
be endured by all who live in the vicinity of freeways, highways,
and city streets.” (Friends of H Street, supra, 20 Cal.App.4th at
p. 163.)
       While the 4AC includes an allegation that “the physical
structure of Flower Street in the area of the Bonaventure, would
create canyon-like noise impacts, and would magnify noise
upward, unlike other ‘cut and cover’ sites of the Project,” this, too,
is not enough. (Italics added.) The 4AC does not plead that the
canyon-like noise effect was “unique, special or peculiar” to the
Bonaventure in comparison with other stakeholders in the area.
Again, CNP was located across the Bonaventure, and while the
4AC pleads the canyon-like noise impact was “unlike other ‘cut
and cover’ sites,” that does not negate the fact that CNP is a
business/stakeholder located in the same area as the
Bonaventure and may have experienced the same impact.
Neither does the 4AC plead facts to show this canyon-like noise
impact is unnecessary and substantial. Thus, the alleged
intangible intrusion does not meet the requirement that it be
unique, peculiar, or special to the Bonaventure alone. (See
Harding, supra, 159 Cal.App.3d at p. 366 [plaintiff must allege
they suffered unique, special, or peculiar damages, i.e., “not such
as is common to all property in the neighborhood”].)




                                 42
       Finally, appellant argues the 4AC adequately pleads it
suffered “significant negative impacts [that] disproportionately
impact[ed]” the Bonaventure because of its land use for
residential purposes due to its “high density of sleepers.”
Appellant contends this qualifies the intrusion suffered by the
Bonaventure as unique and peculiar to the property itself.
We disagree. Our State Supreme Court instructed in Heimann:
“ ‘The damage for which compensation is to be made is a damage
to the property itself, and does not include a mere infringement of
the owner’s personal pleasure or enjoyment. Merely rendering
private property less desirable for certain purposes, or even
causing personal annoyance or discomfort in its use, will not
constitute the damage contemplated by the constitution.’ ”
(Heimann, supra, 30 Cal.2d at p. 756 [inverse condemnation
action where plaintiffs alleged loss of use of property during the
city’s construction of a viaduct, resulting from: contractor’s piling
of earth, rock, and other material in the streets and the erection
of sawmills, sheds, and other structures on plaintiffs’
uncondemned property; the accumulation of waste materials on
and near the plaintiffs’ premises; and the partial obstruction and
closing of streets].)
       We affirm the order sustaining the demurrer.
       Now, as to whether the trial court abused its discretion in
sustaining the order without leave to amend, appellant has not
sufficiently argued on appeal that the trial court abused its
discretion by denying leave to amend. Appellant has not
suggested any possible curative amendment(s). Appellant
provides one sentence on the topic citing Aubry v. Tri-City
Hospital Dist. (1992) 2 Cal.4th 962, 967: “ ‘[I]t is an abuse of
discretion to sustain a demurrer without leave to amend if . . .




                                 43
there is a reasonable possibility’ that an amendment will cure the
defect.” Simply referencing the applicable standard of review is
not enough. The burden is on the plaintiff (here, appellant) to
demonstrate how it can amend the complaint and how the
proposed amendment will change the legal effect of the pleading.
(Community Cause, supra, 124 Cal.App.3d at p. 902.) Because
appellant did not contend otherwise in its briefing, it does not
appear the 4AC can be amended to allege any additional or new
facts sufficient to state a cause of action for inverse
condemnation.
B.    Appeal from Orders Granting Judgment on the Pleadings in
      Favor of Metro and RCC
     Appellant argues the trial court erroneously granted
judgment on the pleadings on the nuisance cause of action as to
both Metro and RCC.
     We disagree and find no error.
      1.    Underlying Motion and Ruling
       On August 23, 2019, Metro filed a MJOP and argued the
“allegations on the face of the [4AC] fall short of stating a prima
facie case of nuisance” because Today’s IV failed to plead an
essential element for nuisance—“that the seriousness of the harm
to [Today’s IV] outweighs the social utility of Metro’s conduct.”
Metro also argued the 4AC “discloses a complete defense to a
prima facie nuisance claim”—that Metro is immune from liability
for nuisance by reason of section 3482. On September 23, 2019,
RCC filed a MJOP and joined in Metro’s MJOP as to the 4AC’s
nuisance cause of action.
       On January 24 and 30, 2020, the trial court granted RCC’s
MJOP and Metro’s MJOP, respectively. It found section 3482




                                44
conferred immunity on respondents for their construction of the
Project; it also found appellant’s argument is contrary to the
purpose of section 3482 “especially because the injuries
complained of were the normal consequences of a public
construction in a metropolitan area and were temporary.”
On February 7, 2020, the court clarified that its orders granting
judgment on the pleadings were with prejudice.
      2.    Standard of Review
       A motion for judgment on the pleadings may be made on
the ground that the complaint fails to state facts sufficient to
constitute a legally cognizable claim. (Code Civ. Proc., § 438,
subd. (c)(1)(B)(ii); Sofias v. Bank of America (1985)
172 Cal.App.3d 583, 586.)
       We review de novo whether a cause of action has been
stated as a matter of law. (Moore v. Regents of University of
California (1990) 51 Cal.3d 120, 125.) When conducting this
independent review of the grant of such a motion, an appellate
court applies the same rules that govern review of the sustaining
of a general demurrer. (Smiley v. Citibank (1995) 11 Cal.4th 138,
146.) Appellate courts treat the pleadings as admitting all of the
material facts properly pleaded, but do not assume the truth of
contentions, deductions, or conclusions of law. (Monsanto Co. v.
Office of Environmental Health Hazard Assessment (2018)
22 Cal.App.5th 534, 544–545; Dunn v. County of Santa Barbara
(2006) 135 Cal.App.4th 1281, 1298.) We will not, however, credit
the allegations in the complaint where they are contradicted by
facts that either are subject to judicial notice or are evident from
exhibits attached to the pleading. (Hill v. Roll Internat. Corp.
(2011) 195 Cal.App.4th 1295, 1300.)




                                 45
      The trial court may grant a motion for judgment on the
pleadings with or without leave to amend. (Code Civ. Proc.,
§ 438, subd. (h)(1).) Whether a motion for judgment on the
pleadings should be granted with or without leave to amend
depends on “whether there is a reasonable possibility that the
defect can be cured by amendment.” (Blank, supra, 39 Cal.3d at
p. 318 [stating rule applied to a general demurrer].) “[I]t is an
abuse of discretion to grant a motion for judgment on the
pleadings without leave to amend ‘ “if there is any reasonable
possibility that the plaintiff can state a good cause of action.” ’ ”
(Dudley v. Department of Transportation (2001) 90 Cal.App.4th
255, 260.) The appellant bears the burden of showing abuse of
discretion and carries that burden by showing how the complaint
can be amended. (Ibid.)
      3.    Applicable Law
       The 4AC attempts to state a cause of action for private
nuisance, i.e., a nontrespassory interference with the private use
and enjoyment of land. (See Civ. Code, §§ 3479–3481.)
       In SD G&E, supra, 13 Cal.4th at page 938, our Supreme
Court set out the elements of an action for private nuisance.
First, the plaintiff must prove an interference with his use and
enjoyment of its property. Second, the invasion of the plaintiff’s
interest in the use and enjoyment of the land must be
substantial, i.e., it caused the plaintiff to suffer substantial actual
damage. Third, the interference with the protected interest must
not only be substantial, it must also be unreasonable, i.e., it must
be of such a nature, duration, or amount as to constitute
unreasonable interference with the use and enjoyment of the land




                                  46
       Substantial damage and unreasonableness are to be judged
by an objective standard. (Mendez v. Rancho Valencia Resort
Partners, LLC (2016) 3 Cal.App.5th 248, 264.)
       With respect to the substantial damage element, the degree
of harm is to be measured by the effect the invasion would have
on persons of normal health and sensibilities living in the same
community. (SD G&E, supra, 13 Cal.4th at p. 938.) “ ‘If normal
persons in that locality would not be substantially annoyed or
disturbed by the situation, then the invasion is not a significant
one, even though the [idiosyncrasies] of the particular plaintiff
may make it unendurable to him.’ ” (Ibid.)
       With respect to the unreasonableness element, the primary
test for determining whether the invasion is unreasonable is
whether the gravity of the harm outweighs the social utility of
the defendant’s conduct, taking a number of factors into account.
(SD G&E, supra, 13 Cal.4th at pp. 938–939.) “Again the
standard is objective: the question is not whether the particular
plaintiff found the invasion unreasonable, but ‘whether
reasonable persons generally, looking at the whole situation
impartially and objectively, would consider it unreasonable.’ ”
(Ibid.)
       The California Supreme Court has noted that the
requirements of substantial damage and unreasonableness stem
from the law’s recognition that: “ ‘Life in organized society and
especially in populous communities involves an unavoidable clash
of individual interests. Practically all human activities unless
carried on in a wilderness interfere to some extent with others or
involve some risk of interference, and these interferences range
from mere trifling annoyances to serious harms. It is an obvious
truth that each individual in a community must put up with a




                               47
certain amount of annoyance, inconvenience and interference and
must take a certain amount of risk in order that all may get on
together. The very existence of organized society depends upon
the principle of “give and take, live and let live,” and therefore
the law of torts does not attempt to impose liability or shift the
loss in every case in which one person’s conduct has some
detrimental effect on another. Liability . . . is imposed in those
cases in which the harm or risk to one is greater than he ought to
be required to bear under the circumstances, at least without
compensation.’ ” (SD G&E, supra, 13 Cal.4th at pp. 937–938.)
       However, section 3482 bars an action for nuisance against a
public entity where the alleged wrongful acts are expressly
authorized by statute. The Supreme Court has “consistently
applied a narrow construction to section 3482 and to the principle
therein embodied.” (Greater Westchester Homeowners Assn. v.
City of Los Angeles (1979) 26 Cal.3d 86, 100 (Greater
Westchester).)
       A statutory sanction cannot be pleaded in justification of
acts which by the general rules of law constitute a nuisance,
unless the acts complained of are authorized by the express terms
of the statute under which the justification is made, or by the
plainest and most necessary implication from the powers
expressly conferred, so that it can be fairly stated that the
Legislature contemplated the doing of the very act which
occasions the injury. (Hassell v. San Francisco (1938) 11 Cal.2d
168, 171 (Hassell).) A requirement of’ express authorization
embodied in the statute itself ensures that an unequivocal
legislative intent to sanction a nuisance will be effectuated, while
avoiding the uncertainty that would result were every generally
worded statute a source of undetermined immunity from




                                48
nuisance liability. (Friends of H Street, supra, 20 Cal.App.4th at
p. 160; Varjabedian, supra, 20 Cal.3d at p. 291.) The Hassell test
of statutory authorization requires a particularized assessment of
each authorizing statute in relation to the act which constitutes
the nuisance. (Friends of H Street, at pp. 160–161; Varjabedian,
at p. 291, fn. 6.)
       Although acts authorized by statute under section 3482
cannot give rise to nuisance liability, the manner in which those
acts are performed may constitute a nuisance. (Venuto v. Owens-
Corning Fiberglas Corp. (1971) 22 Cal.App.3d 116, 129 (Venuto);
Friends of H Street, supra, 20 Cal.App.4th at p. 160.)
      4.    Analysis
       Appellant asserts the 4AC adequately states facts sufficient
to constitute a claim for nuisance. We conduct independent
review.
       As a preliminary matter, we note the 4AC is peppered with
statements that Metro’s/RCC’s conduct and/or construction was
“unreasonable.” We treat these statements as legal conclusions
which the court may disregard when evaluating the legal
sufficiency of the pleading. (See Blank, supra, 39 Cal.3d at
p. 318.)
       We first address whether the 4AC adequately pleads the
invasion of the appellant’s interest in the use and enjoyment of
the hotel was substantial. The invasion is deemed substantial if
it caused the plaintiff to suffer substantial actual damage. (SD
G&E, supra, 13 Cal.4th at p. 938.)
       We find the 4AC adequately pleads the substantial
damage/interference element as it relates to a private nuisance
cause of action. In addition to various allegations about
impairments to the Bonaventure’s right of access and excessive




                                49
noise/dust levels, the claim form submitted to Metro by appellant,
dated April 13, 2017, states appellant suffered $27.3 million in
damages for lost room revenues, lost food and beverage revenues,
lost parking revenues, and lost miscellaneous revenues as a
result of respondents’ construction work. The 4AC alleges
appellant lost a lucrative, long-term airline contract with the
Bonaventure due to the construction because it “interrupted
flight crew sleep.” All of the foregoing constitutes significant
harm.
       We next address whether the 4AC adequately alleges facts
to support the notion that respondents’ interference was
unreasonable. The primary test is whether the interference is of
such a nature, duration, or amount that the gravity of the harm
outweighs the social utility of the defendant’s conduct. (SD G&E,
supra, 13 Cal.4th at pp. 938–939.)
       Respondents argue the 4AC fails to plead one of the
essential elements for nuisance—the balancing of the harm
suffered by appellant against the social utility of respondents’
conduct. Respondents contend appellant cannot make that
showing, for the social utility of respondents’ conduct is highly
valued as a matter of public policy.
       “The factors to be considered in determining the social
utility of conduct that causes an intentional invasion of another’s
interest in the use and enjoyment of property are found in section
828 of the Restatement Second of Torts: ‘(a) the social value that
the law attaches to the primary purpose of the conduct; [¶] (b) the
suitability of the conduct to the character of the locality; and [¶]
(c) the impracticability of preventing or avoiding the invasion.’ ”
(Wilson v. Southern California Edison Co. (2015) 234 Cal.App.4th
123, 162.) The information presented in chapter 1 of the final




                                50
EIR discusses the purpose (and social utility) of the Project,
including: that the Project will “improve the region’s public
transit service and mobility” and will allow for “greater
accessibility while serving population and employment growth in
downtown Los Angeles.” The Project was “planned with the goal
of improving travel times, reducing transfers, reducing traffic
congestion, improving air quality, and creating a sustainable
light rail transit system that serves people throughout the region
as well as in downtown Los Angeles.”
       During oral argument, appellant represented it was not
claiming the burden of pleading unreasonableness disappears
where the nuisance complained of is the manner of construction,
rather than the construction itself. We remind appellant of the
following from his reply brief, where it contended the opposite:
“Since [appellant] alleges that it was the manner in which the
rail connector was constructed that constituted a nuisance
(rather than the existence of that rail connector upon
completion), [appellant] needed only to allege (as it did) that the
Project could have been reasonably completed using less
disruptive construction methods within the context of cut-and-
cover construction. [Appellant] did not have to also allege that
the harm it suffered outweighed the social utility of the completed
rail project.” (Italics added.)
       It is true that although acts authorized by statute cannot
give rise to nuisance liability, the manner in which those acts are
performed may constitute a nuisance. (See Friends of H Street,
supra, 20 Cal.App.4th at p. 160; Venuto, supra, 22 Cal.App.3d at
p. 129.) However, that does not negate the requirement that one
adequately plead the “unreasonableness” element in the context
of a private nuisance claim. The primary test for determining




                                51
whether the invasion is unreasonable is if the gravity of the harm
outweighs the social utility of the defendant’s conduct. (SD G&E,
supra, 13 Cal.4th at pp. 938–939.) Appellant’s argument directly
contradicts case authority. Appellant provided no case law to
support its interpretation of the “unreasonableness” element for
nuisance, that is, one did not need to address the social utility of
the completed Project itself because it alleges the manner of
construction was the nuisance, rather than the Project
construction itself.
       Even if the manner of construction was the challenged
interference, appellant was still required to plead in the 4AC that
the seriousness of the harm it suffered outweighed the social
utility of the Project. The 4AC contains no such allegation. It is
not as simple as what appellant made it out to be during oral
argument; it is not a mere issue of the magic words “social utility”
not being used in the 4AC. Nowhere in the 4AC does it allege
that the loss of business to the Bonaventure and loss of a
lucrative airline contract is a harm suffered by appellant that
outweighed the social utility of the Project constructing light rail
lines. Nothing was provided as to whether the seriousness of the
purported harm outweighs the social utility of the construction
method utilized in building a major public transit project.
The pleading is devoid of any allegation that compares or weighs
the harm suffered versus social utility. As a result, appellant’s
nuisance claim as pleaded in the 4AC fails to state a prima facie
case of private nuisance.
       We next address whether the 4AC discloses on its face a
complete defense based on the immunity from liability granted by
section 3482.




                                52
       Section 3482 provides: “Nothing which is done or
maintained under the express authority of a statute can be
deemed a nuisance.”
       Respondents argue their protection under section 3482
derives from express authority conferred by Public Utilities Code
section 30631, which they contend the 4AC discloses on its face.
       Public Utilities Code section 30631 provides, in relevant
part: “The district may . . . construct, develop, . . . operate,
maintain, control, use . . . rights-of-way, rail lines, . . . stations,
platforms, . . . and any and all other facilities for, incidental to,
necessary for, or convenient for rapid transit service, including,
but not limited to, facilities and structures physically or
functionally related to rapid transit service . . . underground,
upon, or above the ground and under, upon, or over public
street[s].” (Pub. Util. Code, § 30631, subd. (a), italics added.)
       Thus, we review whether the 4AC states adequate facts
such that respondents’ construction of the Project is expressly
authorized, and thus immunized, by statute, i.e., by section 3482
via application of Public Utilities Code section 30631.
       We find the 4AC pleads facts sufficient to invoke the
protection of section 3482 via Public Utilities Code section 30631.
We recite the allegations contained in the 4AC which
cumulatively achieve this: The Project is a “1.9-mile subway line
with three new stations in downtown Los Angeles linking”
several Metro Lines and stations and constructing “a new
underground station”; the Project “at all times was intended to
increase access to the heart of the Los Angeles downtown and
civic districts.” The Project “is being built for multiple purposes,
including both to facilitate the transfer of passengers between
other [Metro] rail lines, and to provide new and direct access to




                                  53
Los Angeles’ financial and business districts, thereby supporting
population and employment growth.” The Project fits the
description of activity covered by Public Utilities Code section
30631, subdivision (a).
       Appellant argues section 3482 does not bar its nuisance
claim because the statute authorizing respondents to construct
the Project does not expressly authorize respondents to employ
the construction means and methods of which appellant
complains. Appellant contends the statute on which respondents
rely “simply gave . . . general authority to construct rail projects
and to enter into contracts with private entities for purposes of
doing so.”
       The “Hassell test of legislative authorization required a
‘particularized’ inquiry into [the] statute to ascertain whether
there existed a legislative intent to sanction a nuisance.”
(Greater Westchester, supra, 26 Cal.3d at pp. 101–102.)
To ascertain whether a legislative intent exists to sanction a
nuisance, we must scrutinize the statute in question—here,
Public Utilities Code section 30631. (See Greater Westchester, at
pp. 101–102)
       The statute authorizes the “district” to construct rail lines,
both on and under public streets, for rapid transit service. 12


12    The “district” denotes the Southern California Rapid
Transit District (RTD). (Pub. Util. Code, § 30004.) In 1992,
however, the Legislature merged the RTD with the Los Angeles
County Transportation Commission to form Metro, which
succeeded to all of the powers, duties, rights, and obligations of
the RTD. (Pub. Util. Code, §§ 130050.2, 130051.13; Silver v. Los
Angeles County Metropolitan Transportation Authority (2000)
79 Cal.App.4th 338, 342.)




                                 54
It authorizes Metro to use and control public rights-of-way to
construct and maintain a light rail transit line. The statute does
not limit the construction activities of rail projects such that only
specific methods of construction allow the rail project to rise to
the level required to fall under the purview of Public Utilities
Code section 30631. For instance, the statute does not limit the
method or manner of construction allowed for building rail lines
to only TBM and not cut-and-cover. The absence of any
limitation on the method of construction of rail projects supports
the inference that the Legislature did not intend to curtail
protection of the construction of public rail projects against
potential claims for nuisance based on specific manner or method
of construction.
      Further, construction of rail lines, stations, and facilities
incidental to construction of same pursuant to Public Utilities
Code section 30631, as here, involve extremely nuanced site-
specific conditions and studies, and a multitude of factors
relevant to choosing the methods of construction; it is quite an
unfair expectation and burden on our Legislature to foresee and
anticipate all of the foregoing in order to expressly define/specify
various “manners of construction” of rail lines and stations that
qualify under the statute.
      The burdens complained of by appellant (noise, dust, and
access limitation) are unavoidable byproducts of the statutorily
authorized acts, i.e., “by the plainest and most necessary
implication from the powers expressly conferred” (Hassell, supra,
11 Cal.2d at p. 171). (See, e.g., Friends of H Street, supra,
20 Cal.App.4th at p. 162; Orpheum, supra, 80 Cal.App.3d at
pp. 875–876.) This is not like Jones v. Union Pacific Railroad Co.
(2000) 79 Cal.App.4th 1053 (Jones), where railroad employees




                                 55
allegedly were “needlessly blowing train horns and whistles and
idling train engines in front of property owners’ homes for hours
on end, at all hours of the day and night, for no legitimate
purpose.” (Id. at pp. 1066–1067, italics omitted.) The reviewing
court found section 3482 did not apply because the activity in
question was not expressly authorized by statute; the conduct
described constituted “allegedly unnecessary activity, serving no
legitimate purpose, and/or activity allegedly committed for the
sole purpose of harassing plaintiffs.” (Id. at p. 1068.) The same
cannot be said for the unavoidable noise and traffic delays caused
by respondents’ construction of the Project described in the 4AC.
       Appellant next argues section 3482 does not bar its
nuisance claim because the 4AC “[a]t the very least . . . alleged
whether such alternative, less intrusive methods of construction
should have been used since Metro itself had committed to using
them.” According to appellant, the 4AC alleged: “Metro violated
construction-related restrictions to which it had agreed pursuant
to its mitigation obligations under the [Mitigation MRP], in order
to demonstrate that Metro itself had acknowledged that there
were approved alternative, feasible methods of construction
available.”
       The less intrusive, alternative method of construction
referenced in the 4AC refer to the use of TBM. As already
discussed, this court has ruled in a prior action brought by
appellant that excavation by TBM was not a feasible alternative
to cut-and-cover construction in that area of the Project. (See
Today’s IV, Inc. v. Los Angeles County Metropolitan
Transportation Authority, supra, B260855.) Appellant is barred
from relitigating this issue. (See Lucido, supra, 51 Cal.3d at
p. 341.)




                               56
       As for the mitigation measures adopted in the Mitigation
MRP and final EIR, appellant points to no authority or case to
support its argument that Metro’s (alleged) failure to utilize
mitigation measures to mitigate construction impacts ipso facto
qualifies Metro’s manner of constructing the Project to a
nuisance. Appellant references to its allegation in the 4AC that
Metro failed to prepare or provide to appellant a TMP prior to
commencing construction; they argue this amounted to violations
of mitigation measures TR-1 and CN-3. However, we are hard
pressed to find that an alleged failure to timely implement a
mitigation measure amounts to a nuisance, or alternatively,
removes Metro from the protection/immunity via section 3482.
We do not agree with appellant’s perspective—Metro did not
forfeit its right to invoke section 3482 immunity because of its
(alleged) failure to adequately implement mitigation measures
discussed in the final EIR.
       The statute then necessarily authorizes the accompanying
noise and impaired access that major public construction projects
typically create. (See Friends of H Street, supra, 20 Cal.App.4th
at p. 162 [“The California courts have consistently held alleged
nuisances arising from the construction, operation and
maintenance of streets and highways to be within the protection
of [Civil Code] section 3482”].) “Although the relevant statutes do
not expressly authorize the City to operate its streets in a
manner which generates traffic, noise, fumes, litter, and
headlight glare, . . . such loss of peace and quiet is a fact of urban
life which must be endured by all who live in the vicinity of
freeways, highways, and city streets.” (Id. at pp. 162–163.)
Again, the allegations of nuisance complained of by appellant
(noise, interference with access, and traffic delays) are in stark




                                 57
contrast to the intrusions complained of in Jones (“needlessly
blowing train horns and whistles and idling train engines in front
of property owners’ homes for hours on end, at all hours of the
day and night, for no legitimate purpose”). (Jones, supra,
79 Cal.App.4th at pp. 1066–1067.)
       In Orpheum, a property owner asserted a nuisance claim
based on the noise, dust, and impaired view caused by the
construction of an underground rail station. (Orpheum, supra,
80 Cal.App.3d at p. 866.) The Court of Appeal affirmed nonsuit
of the nuisance action for noise, dust, fumes, and loss of view
from the construction of an underground rail station, based on
section 3482 and Public Utilities Code section 29031, which
provided statutory authority “to construct any and all facilities
necessary or convenient for rapid transit service and use public
streets for this purpose”; there was no basis for nuisance liability
due to the exculpatory effect of section 3482. (Orpheum, at
pp. 875–876.) As it relates to the case before us, the protection
offered to Metro via Public Utilities Code section 30631 should be
identical to the protection offered the transportation agency in
Orpheum via Public Utilities Code section 29031.
       We have now identified two different overarching grounds
on which we affirm the order granting respondents’ motions for
judgment on the pleadings—namely, 1) the 4AC fails to state
facts sufficient to constitute a claim for nuisance, and 2) the 4AC
pleads facts that allows for the application of statutory immunity
via section 3482 from nuisance liability. We briefly address and
dispense with the third ground argued on appeal.
       Appellant contends the trial court “improperly relied on the
existence of a CEQA exemption in applying section 3482” and
that appellant was “not basing its claim [of unreasonable




                                58
construction methods] on the fact that [respondents’] conduct was
or was not in violation of CEQA.” Appellant argues “whether
there was a CEQA analysis exemption is beside the point.”
We agree. Regardless of the trial court’s reasons underlying its
order, we performed an independent review and determined that
the 4AC did not adequately state a nuisance claim and that the
claim as stated was barred via section 3482. Had appellant
wished to pursue the issue of CEQA application, exemptions,
and/or violations, appellant should have briefed on appeal its
challenge to the trial court’s resolution of the cause of action for
declaratory relief against respondents. It seems counterintuitive
to argue the application of or exemption to CEQA (a state
environmental protection statute) for purposes of seeking
damages for a nuisance claim. (See Hecton v. People ex rel. Dept.
of Transportation (1976) 58 Cal.App.3d 653, 656 [“For their claim
in tort, plaintiffs concede the . . . state environmental protection
statutes . . . [(CEQA)] in themselves create no cause of action for
damages for violation of [its] provisions”].)
       Finally, appellant does not contend in its brief on appeal
that the trial court abused its discretion in granting Metro’s and
RCC’s motions for judgment on the pleadings without leave to
amend. While respondents argue appellant should not be
granted leave to amend “as any attempt to do so would be futile,”
appellant proffered no counter in its reply brief. Accordingly,
appellant has forfeited any challenge to those orders included in
the properly entered judgments in Metro’s and RCC’s favor. (See
Ivanoff v. Bank of America, N.A. (2017) 9 Cal.App.5th 719, 729,
fn. 1 [issue not raised on appeal deemed forfeited or waived];
Wall Street Network, Ltd. v. New York Times Co. (2008)
164 Cal.App.4th 1171, 1177–1178 [“Generally, appellants forfeit




                                59
or abandon contentions of error regarding the dismissal of a
cause of action by failing to raise or address the contentions in
their briefs on appeal”].)
C.    Appeal from Order Granting Summary Adjudication of the
      4AC’s Nuisance Cause of Action in Favor of RCC
     The trial court granted summary adjudication of the
nuisance cause of action in favor of RCC. Appellant contends this
was error.
     We disagree and affirm.
      1.    Underlying Motion and Ruling
       On September 20, 2019, RCC filed its motion for summary
adjudication pursuant to Code of Civil Procedure section 437c,
subdivision (f)(1). RCC argued the 4AC’s nuisance cause of action
is barred by section 3482, because that statute provides
immunity to RCC’s conduct that Today’s IV asserts is a nuisance.
RCC was authorized by Public Utilities Code sections 30631 and
130242 to complete the Project. RCC argued that “the types of
alleged nuisances claimed here, such as noise, vibration, dirt, and
dust, are unfortunate but innate features of temporary,
transportation-related public works projects that Civil Code
section 3482 deems not to be actionable nuisances.” RCC
contends Today’s IV cannot show a triable issue of material fact
that respondents conspired to spite, punish, or harm Today’s IV.
       In support, RCC submitted the declarations of Michael
Aparicio, the executive vice president of Skanska (a member of
the joint venture RCC); Gregory Zwiep, the vice president of
operation of Skanska; and Cela Gallagher, the lead area manager
of Skanska. RCC also submitted additional evidence in the form
of deposition testimony. Today’s IV had designated three




                                 60
“persons most qualified” (PMQ) to testify on the alleged
conspiracy between RCC and Metro to harm Today’s IV: Michael
Czarcinski, the former managing director of the Bonaventure;
Peter Zen, owner of the Bonaventure; and Bonny Kirin-Perez, the
director of operations at the Bonaventure. RCC argued, however,
that “[n]one provided evidence that would create a material
question of fact about the purported existence of a conspiracy.”
      On November 26, 2019, Today’s IV filed its opposition to
RCC’s motion for summary adjudication. In support, Today’s IV
submitted a “Compendium of Evidence” totaling 3,167 pages of
exhibits to the court (and us). We review the evidence relevant to
purposes of this appeal.
      Metro’s contract (C0980) with RCC entitled the Project’s
“General Requirements – Division 01” dated January 7, 2013,
provides the “allowable construction site noise levels” based on
land use. The daytime eight-hour Leq noise limits provided in
Metro’s C0980 contract are: 80 dBA for residential land use;
85 dBA for commercial land use; and 90 dBA for industrial land
use. The nighttime eight-hour Leq noise limit was set at the
“ambient” level for the location plus 5 dBA. The noise limits for
daytime eight-hour Leq set forth in the contract are identical to
those required by the FTA.
      Metro’s C0980 contract required a “Noise Monitoring Plan
[be] prepared and administered by [RCC’s] Acoustical Engineer.”
The noise monitoring plan must provide “the nighttime and
daytime construction activities, monitoring locations, equipment,
procedures, schedule of measurements and reporting methods to
be used.” The contract further specified, “[i]n the event that the
measured noise levels exceed allowable limits, immediately notify




                               61
Metro . . . and immediately implement additional Noise
Abatement Measures.”
        RCC hired subcontractor Kroner Environmental Services,
Inc. (Kroner) to provide “acoustical engineering services for
RCC.” Kroner prepared and submitted to Metro a “Project Noise
Control Plan” dated March 16, 2015 on behalf of RCC.
It specified that “both daytime and nighttime noise level limits
are . . . based upon the land usage and zoning.” (Italics added.)
It also specified the construction Leq daytime noise limit is
85 dBA for construction on Flower Street (i.e., where the
Bonaventure is located). In an updated “Project Noise Control
Plan” dated February 1, 2017, Kroner provided that the “30-day
average Leq during daytime and nighttime were 75 and 72 dBA,
respectively” and “proposed daytime and nighttime construction
noise limits at . . . 85 and 77 dBA, respectively.”
        Kroner prepared numerous reports in March 2016 based on
its “noise monitoring on the sidewalk adjacent to the main
entrance” of the Bonaventure. The reports provide Kroner
measured noise levels between 77.2 and 77.6 dBA, between 79.9
and 80.2 dBA, and at 82.0 dBA—all of which are “less than the
limit of 85 dBA as Leq.”
        During the November 6, 2019 deposition of Kurt Kroner,
when asked about the “basis for deciding that [the Flower Street
location] should be classified as commercial and not residential,”
he answered: “Because the . . . businesses along . . . that
alignment were commercial as well as the zoning. It was zoned
as commercial by City of Los Angeles.” When asked what was
Kroner’s “basis for concluding that the Bonaventure Hotel was
not a residential land use,” he answered: “The fact that the hotel
is included in a commercial zone.”




                               62
       On January 24, 2020, the trial court issued its final ruling
granting RCC’s motion for summary adjudication against the
nuisance cause of action. It found the “statutory immunity
provided by Civil Code section 3482 applies and bars [Today’s
IV’s] nuisance claim.” “Public policy requires that the Court
administer a statutory immunity to provide its fullest benefits to
a public agency engaged in a public construction . . . . [Today’s
IV] does not show a basis to not apply the immunity provided by
section 3482 to” the Project.
       The court explained: Today’s IV’s “interpretation would
impose burdens on the statutory immunity that would undermine
its purposes. The Court’s view is that [Today’s IV’s] argument,
under the present circumstances, is contrary to the purpose of the
section 3482 and especially because the injuries complained of
were the normal consequences of a public construction in a
metropolitan area and were temporary.” The court further held
“if the burdens are temporary, occurring only when the public
project is under construction, a landowner is required to bear the
burden for the greater public benefit.” The burdens from tunnel
construction, i.e., noise, lights (for nighttime work), dirt and
access limitation, were “temporary and are typical for major
transit construction projects.”
       The court referred to noise reports made during the street-
level work for cut-and-cover construction submitted by Today’s
IV, together with their expert declarations, “to argue that the
noise levels during the construction exceeded [FTA] standards for
limited time periods.” The court found this “irrelevant to the
point of [RCC’s] motion” and found Today’s IV’s opposition “is, in
fact, a new evidentiary motion in which [Today’s IV] seeks to
change the subject by arguing that RCC’s construction was




                                63
unreasonable.” Today’s IV “did not oppose RCC’s motion for
summary adjudication on its merits” and, instead, “used its
opportunity to put before the Court a mass of noise reports (three
binders worth), together with expert declarations, to argue that
RCC’s construction methodology was ‘unreasonable’ and
therefore is not entitled to the immunity given by section 3482.”
      2.    Standard of Review
      We review an appeal from the grant of a motion for
summary adjudication de novo. (Ojavan Investors, Inc. v.
California Coastal Com. (1997) 54 Cal.App.4th 373, 385.)
In reviewing that order, we apply the same standards we apply in
reviewing a trial court’s order granting a motion for summary
judgment. (Code Civ. Proc., § 437c, subds. (c) & (f); Smith v.
Wells Fargo Bank, N.A. (2005) 135 Cal.App.4th 1463, 1471.)
      “A party may move for summary adjudication as to one or
more causes of action within an action . . . if that party contends
that the cause of action no merit. . . . A motion for summary
adjudication shall be granted only if it completely disposes of a
cause of action.” (Code Civ. Proc., § 437c, subd. (f)(1).)
“The purpose of the has law of summary judgment [and summary
adjudication] is to provide courts with a mechanism to cut
through the parties’ pleadings in order to determine whether,
despite their allegations, trial is in fact necessary to resolve their
dispute.” (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826,
843 (Aguilar).)
      During our de novo review of an appeal from the grant of a
motion for summary adjudication, we “ ‘consider[] all of the
evidence the parties offered in connection with the motion (except
that which the court properly excluded) and the uncontradicted
inferences the evidence reasonably supports.’ ” (Citizens for Odor




                                 64
Nuisance Abatement v. City of San Diego (2017) 8 Cal.App.5th
350, 357–358 (Citizens).) We examine the record to determine
whether triable issues of material fact exist and “consider[] all
the evidence set forth in the moving and opposition papers except
that to which objections were made and sustained.” (Johnson v.
City of Loma Linda (2000) 24 Cal.4th 61, 65–66.)
       The moving defendant bears the initial burden of showing
the court that the plaintiff has not established, and cannot
reasonably expect to establish, a prima facie case. (Miller v.
Department of Corrections (2005) 36 Cal.4th 446, 460.) To meet
that burden, the moving defendant need only show the plaintiff
cannot establish an essential element of a cause of action or that
there is a complete defense to that cause of action. (Code Civ.
Proc., § 437c, subd. (o)(1) & (2); Citizens, supra, 8 Cal.App.5th at
p. 357.)
       If the moving defendant meets that initial burden, the
burden then shifts to the plaintiff to show the existence of a
triable material issue of fact; to meet that burden, the plaintiff
cannot rely on the mere allegations of its pleadings that are
conclusory, argumentative, or based on conjecture and
speculation, but rather is required to make an independent
showing by a proper declaration or by reference to a discovery
product that there is sufficient proof of the matters alleged to
raise a triable question of fact. (Roberts v. Assurance Co. of
America (2008) 163 Cal.App.4th 1398, 1404; see Citizens, supra,
8 Cal.App.5th at p. 357; see Aguilar, supra, 25 Cal.4th at
pp. 849–850.) “There is a triable issue of material fact if, and
only if, the evidence would allow a reasonable trier of fact to find
the underlying fact in favor of the party opposing the motion in




                                65
accordance with the applicable standard of proof.” (Aguilar, at
p. 850, fn. omitted.)
      3.    Analysis
      RCC argues appellant’s nuisance claim is barred by section
3482, as it provides immunity via Public Utilities Code
section 30631 to RCC’s conduct and construction that appellant
asserts is a nuisance. As already discussed, Public Utilities Code
section 30631 grants authority to maintain and improve a rapid
transit service, like construction of the Project. Per RCC, the
undisputed evidence establishes that the aspects complained of
by appellant are inescapable and necessary byproducts of the
statutorily authorized acts. In other words, they are authorized
“by the plainest and most necessary implication from the powers
expressly conferred.” (Hassell, supra, 11 Cal.2d at p. 171.)
      Appellant raises the same arguments against application of
section 3482 that it already raised in its appeal of the order
granting respondents’ MJOPs, which we addressed above.
Appellant argues the manner of construction was unreasonable,
such that the statutory immunity against civil liability under
section 3482 cannot be invoked. (See Venuto, supra,
22 Cal.App.3d at p. 129 [§ 3482 is qualified by the condition that
“although an activity authorized by statute cannot be a nuisance,
the manner in which the activity is performed may constitute a
nuisance”], italics added.) However, we already addressed that
argument above by implementing the Hassell test, i.e., a
particularized assessment of the authorizing statute in relation
to the act which constitutes the nuisance (Friends of H Street,
supra, 20 Cal.App.4th at pp. 160–161; Varjabedian, supra,
20 Cal.3d at p. 291, fn. 6), and finding the statute necessarily
authorizes the accompanying noise and impaired access that




                               66
major public construction projects typically create. “Although the
relevant statutes do not expressly authorize the City to operate
its streets in a manner which generates traffic, noise, fumes,
litter, and headlight glare, . . . such loss of peace and quiet is a
fact of urban life which must be endured by all who live in the
vicinity of freeways, highways, and city streets.” (Friends of H
Street, at pp. 162–163.)
        Thus, the burden then shifts to the plaintiff (here,
appellant) to show the existence of a triable issue of material fact.
        Appellant contends “that, in opposition to summary
adjudication, it submitted ample evidence” that created a
triable/disputed issue of fact as to whether “the construction
methods selected by RCC” were reasonable because they “caused
significant disruption of the operation of [the Bonaventure] and
that there were alternative methods of construction which RCC
had actually agreed to use and which would have been far less
disruptive.” (Italics added.)
        Appellant discusses many different aspects/manners of
RCC’s construction methods.
        First, as to whether the construction method, i.e., RCC’s
decision not to opt “full temporary closure for 8 weeks, which
would have shortened construction up to 3 months, and saved
taxpayers $20M,” was unreasonable, the evidence does not create
a triable issue of fact. Appellant presented no evidence showing
how the $20 million sum was reached and no evidence as to the
pros and cons of “full temporary closure for eight weeks.”
The evidentiary record is silent on this point. With no evidence,
we are unable to find appellant demonstrated a material issue of
fact as to same.




                                 67
       Second, appellant argues it created a triable issue of
material fact as to the reasonableness of RCC’s methods of
construction by submitting ample evidence of RCC’s
“manipulating sound standards and misclassifying” the
Bonaventure as “commercial” use when it is residential use per
the EIR and FTA.
       Metro’s contract C0980 with RCC stated the allowable
daytime eight-hour Leq noise limits at 80 dBA for residential
land use and 85 dBA for commercial land use. Contract C0980
required a noise monitoring plan to be prepared and
administered by RCC’s acoustical engineer. The evidence shows
RCC hired Kroner to perform acoustical services.
       The evidence includes copies of multiple “Project Noise
Control Plan(s)” prepared by Kroner. One such Project Noise
Control Plan specified that daytime “noise level limits are . . .
based upon the land usage and zoning.” (Italics added.) Thus,
Kroner’s Project Noise Control Plan set the construction Leq
daytime noise limit at 85 dBA for construction in the Project area
on Flower Street. Kurt Kroner’s November 6, 2019 deposition
testimony provides Kroner’s “basis for deciding [the Flower Street
location] should be classified as commercial and not residential”
was “[b]ecause the . . . businesses along . . . that alignment were
commercial as well as the zoning. It was zoned as commercial by
City of Los Angeles.” Kroner’s “basis for concluding that the
Bonaventure Hotel was not a residential land use,” was due to
the “fact that the hotel is included in a commercial zone.”
       Appellant argues the foregoing establishes RCC avoided
complying with its contract with Metro, by changing the noise
level limits originally set for the Project area near the
Bonaventure from 80 dBA (per Metro’s contract C0980 and the




                                68
EIR) to 85 dBA (per RCC’s subcontractor Kroner). Appellant
argues this “manipulation of sound standards” and
“misclassifying” the Bonaventure’s land use created a triable
issue of material fact as to whether RCC’s manner/method of
construction was reasonable.
       We disagree. Whether or not RCC’s method of construction
of the rail lines is reasonable in the context of appellant’s claim
for nuisance does not hinge on whether RCC possibly breached a
term of its contract C0980 with Metro, in connection with its
subcontractor Kroner’s classification of noise limits in residential
vs. commercial land use areas in the Project. It seems as though
appellant is interpreting and attempting to enforce various terms
of the contract based on what appellant views as breaches of that
contract—breaches which allegedly result in nuisance to its hotel;
this, despite the fact that appellant is neither a party nor a third
party beneficiary to the contract. This is too far-fetched.
       Third and finally, appellant argues it submitted evidence
that specific construction methods/techniques were chosen and
undertaken as a result of a conspiracy by respondents to provide
preferential treatment to CNP because of Metro’s “secret”
agreement with CNP/FSP; per appellant, this creates a triable
issue as to whether the construction methods were unreasonable.
       The evidence, however, does not show RCC colluded with
Metro to shift the bulk of its work to nighttime and weekends in
order to retaliate against the Bonaventure and for an improper
purpose, i.e., due to the terms of the settlement agreement
between Metro and CNP/FSP. Nowhere in the settlement
agreement does it specify that Metro’s subcontractor RCC (who is
not a signed party to the agreement) must only perform work on
weekends and at nights. Despite our detailed review of the




                                69
voluminous compendium of evidence submitted by appellant as
part of the record, there is no evidence of collusion by RCC with
Metro for the purpose of effectuating the terms of Metro’s
settlement agreement with CNP/FSP.
        Indeed, the evidence submitted on the issue by RCC
demonstrated the opposite. The declaration of project director
and senior vice president of operations of Skanska, Michael
Smithson, who attended portions of several meetings between
Metro and CNP on the construction of the Project, stated RCC’s
decision to conduct work at night adjacent to the Bonaventure
“was not the result of any purported agreement with Metro to
favor [CNP].” He stated he “would be aware of any agreement
. . . between RCC and Metro” to harm or commit nuisance against
Today’s IV, and stated “[a]t no time did RCC make any [such]
agreement.” He also stated RCC’s decision to conduct work at
night adjacent to the Bonaventure “was not the result of any
purported agreement with Metro to favor [CNP].”
        RCC also provided the declaration of Gregory Zwiep of
Skanska, who provided in his “capacity as Vice President of
Operations and as Project Executive, [he] would be aware of any
agreement, express or otherwise, between RCC and Metro to
spite, punish, or harm [Today’s IV].” RCC “did not agree to
conceal the contents of any agreement between Metro and
[CNP].” He also stated RCC did not abandon mitigation
measures that were adopted, and “certainly did not abandon
mitigation measures pursuant to a purported agreement with
Metro to spite [Today’s IV].” The declaration of Cela Gallagher
similarly provided in her “capacity as Project Engineer and Lead
Area Manager, [she] would [have] be[en] aware of any agreement




                               70
. . . between RCC and Metro to spite, punish, or harm
Today’s IV.”
        Of significance, in the July 2, 2019 deposition testimony of
appellant’s designated PMQ on the alleged conspiracy, Peter Zen,
when asked on what grounds or evidence he believed that
respondents conspired to harm the Bonaventure, he answered:
“I believe . . . by the mere fact that [respondents] did not comply
to the [Mitigation MRP] and the traffic management [plan] and
asked for variances on noise, whereas, before they said they
didn’t need any, it is already enough evidence for me that, you
know, they’re out to not mitigate properly [which is] harming the
Bonaventure.” This does not constitute evidence of the existence
of a conspiracy between respondents to improperly shift work to
retaliate against the Bonaventure.
        Similarly, during the April 3, 2019 deposition of Michael
Czarcinski, the former managing director of the Bonaventure and
appellant’s other designated PMQ, he opined respondents
conspired to harm the Bonaventure, and based his opinion “upon
project changes” such as “[t]raffic patterns [and] time of work”
and RCC/Metro “making deals with other stakeholders that were
inconsistent with anything that was done for the [Bonaventure].”
He believed Metro “basically settled with [CNP] to get them out
of litigation to properly perform and build the [Project]” and “just
settled with [CNP] and totally neglected the [Bonaventure].”
Czarcinski’s opinion consists of many speculations, none
supported by the evidence before us.
        We also note that while appellant refers to the agreement
between Metro and CNP’s owner as the “secret” agreement, the
existence of which was withheld from appellant, we note that the
settlement agreement—dated June 30, 2015—was discussed by




                                71
and attached to appellant’s counsel’s letter—dated July 27,
2015—to Metro and FTA. Thus, appellant did have knowledge of
the agreement, knowledge sufficient to draft a letter to discuss
details pertaining to the agreement within a few weeks of the
date on which the agreement was signed.
D.    Appeal from Order Granting RCC’s Motion to Strike
     Appellant argues the trial court “erroneously struck [the]
prayer for punitive damages against RCC.” We affirm the order.
      1.    Underlying Motion and Ruling
       On December 4, 2018, RCC filed a motion to strike portions
of the 4AC related to appellant’s request for punitive damages.
RCC argued that a “claim for punitive damages must allege the
required elements with specificity and particularity” but that the
4AC fails to allege specific facts showing RCC’s conduct was
“oppressive, fraudulent, or malicious, as opposed to simply
reciting conclusory language to that effect.”
       On March 3, 2020, the trial court’s order granting RCC’s
motion to strike was filed.
      2.    Standard of Review
       “The standard of review for an order on a motion to strike
punitive damages allegations is de novo.” (Turman v. Turning
Point of Central California, Inc. (2010) 191 Cal.App.4th 53, 63
(Turman).) “In passing on the correctness of a ruling on a motion
to strike, judges read allegations of a pleading subject to a motion
to strike as a whole, all parts in their context, and assume their
truth.” (Clauson v. Superior Court (1998) 67 Cal.App.4th 1253,
1255.)




                                 72
      3.    Applicable Law
       “In order to state a prima facie claim for punitive damages,
a complaint must set forth the elements as stated in the general
punitive damage statute, Civil Code section 3294.” (Turman,
supra, 191 Cal.App.4th at p. 63.) Section 3294, subdivision (a)
provides: “In an action for the breach of an obligation not arising
from contract, where it is proven by clear and convincing
evidence that the defendant has been guilty of oppression, fraud,
or malice, the plaintiff, in addition to the actual damages, may
recover damages for the sake of example and by way of punishing
the defendant.” (§ 3294, subd. (a).)
       The statute expressly defines the terms—malice,
oppression, and conduct—for the purposes of determining the
viability of the claim for punitive damages. Malice is defined as
“conduct which is intended by the defendant to cause injury to
the plaintiff or despicable conduct which is carried on by the
defendant with a willful and conscious disregard of the rights or
safety of others.” (§ 3294, subd. (c)(1).) Oppression is defined as
“despicable conduct that subjects a person to cruel and unjust
hardship in conscious disregard of that person’s rights.” (§ 3294,
subd. (c)(2).) Fraud is defined as “an intentional
misrepresentation, deceit, or concealment of a material fact
known to the defendant with the intention on the part of the
defendant of thereby depriving a person of property or legal
rights or otherwise causing injury.” (§ 3294, subd. (c)(3).)
       In addition to the requirement that the operative complaint
set forth the elements as stated in section 3294, it must include
specific factual allegations showing that defendant’s conduct was
oppressive, fraudulent, or malicious to support a claim for
punitive damages. (Brousseau v. Jarrett (1977) 73 Cal.App.3d




                                73
864, 872.) Punitive damages may not be pleaded generally.
(Ibid.)
     4.    Analysis
      Appellant’s request for punitive damages was based on the
4AC’s cause of action for nuisance. Because we conclude
judgment on the nuisance cause of action was properly entered in
RCC’s favor, we need not reach appellant’s claim that the trial
court erroneously granted RCC’s motion to strike the prayer for
punitive damages. Punitive damages are merely incident to a
cause of action, and can never constitute the basis thereof.
(Grieves v. Superior Court (1984) 157 Cal.App.3d 159, 163–164;
Hilliard v. A. H. Robins Co. (1983) 148 Cal.App.3d 374, 391;
James v. Public Finance Corp. (1975) 47 Cal.App.3d 995, 1000–
1001.)




                               74
                        DISPOSITION
     The May 15, 2020 judgment in favor of RCC and against
Today’s IV is affirmed.
     The May 15, 2020 judgment in favor of Metro and against
Today’s IV is affirmed.
     Respondents shall recover their costs on appeal.

      CERTIFIED FOR PUBLICATION




                                           STRATTON, P. J.

We concur:




             WILEY, J.




             HARUTUNIAN, J. *




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 75